Exhibit 10.1

Execution Version

THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
ANY PLAN PURSUANT TO SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE OR A
SOLICITATION TO TENDER OR EXCHANGE OF ANY OF THE SECOND LIEN BOND DEBT. EACH
CONSENTING SECOND LIEN CREDITOR’S VOTE ON THE PLANS SHALL NOT BE SOLICITED UNTIL
THE CONSENTING SECOND LIEN CREDITORS HAVE RECEIVED THE DISCLOSURE STATEMENTS AND
RELATED BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT.

RESTRUCTURING SUPPORT AND FORBEARANCE AGREEMENT

This Restructuring Support and Forbearance Agreement dated as of July 31, 2016,
(as amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among: (i) Caesars Entertainment Operating Company, Inc. (“CEOC”),
on behalf of itself and each of the debtors in the Chapter 11 Cases
(collectively, the “Company”), (ii) Caesars Entertainment Corporation (“CEC,”
and together with the Company, the “Caesars Parties”), and (iii) each of the
undersigned bond holders, each of which is the holder of, or the investment
advisor or the investment manager to a holder or holders of Second Lien Bond
Claims (as defined below) (and in such capacity having the power to bind such
holder with respect to any Second Lien Bond Claims identified on its signature
page hereto) (including any permitted assignees under this Agreement,
collectively, the “Consenting Second Lien Creditors,” and together with the
Caesars Parties, each referred to as a “Party” and collectively referred to as
the “Parties”). All capitalized terms not defined herein shall have the meanings
ascribed to them in the CEOC Plan (as defined below).

RECITALS:

WHEREAS, before the date hereof, the Parties and their representatives have
engaged in arm’s-length, good-faith negotiations regarding a potential
restructuring of the Caesars Parties’ indebtedness and other obligations
pursuant to the terms and conditions of this Agreement, the CEOC Plan (which
shall be amended pursuant to the terms of this Agreement), the CEC Plan (if any)
and the Definitive Documentation (the “Restructuring”);

WHEREAS, if effected, the Restructuring will resolve all claims between the
Consenting Second Lien Creditors and the Caesars Parties, including any
litigation-related claims against the Company and CEC;

WHEREAS, the Restructuring will be implemented through the Plans and the
Definitive Documentation (each, as defined below); and

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring on the terms and conditions set forth in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which each of the Parties hereby acknowledges, each Party, intending to be
legally bound hereby, agrees as follows:

1. Definitions; Rules of Construction.

(a) Definitions. The following terms shall have the following definitions:

“105 Injunction Order” means an order of the Bankruptcy Court or any other court
of competent jurisdiction temporarily enjoining all or some of the Caesars
Cases.

“1L RSA Forbearance Fees” means cash fees equal to 3.25% of the First Lien Fee
Bonds held by the Consenting Second Lien Creditors.

“Additional Consideration” means any consideration provided by or on behalf of
the Caesars Parties or their Affiliates in connection with the Restructuring,
the Caesars Cases, or entry into this Agreement to any holder of First Lien Bank
Debt, First Lien Bond Debt, Second Lien Bond Debt or Unsecured Debt in its
capacity as such (whether on account of such holder’s claims (as such term is
defined in section 101(5) of the Bankruptcy Code) or otherwise), that exceeds or
is superior to that contemplated by this Agreement, including, without
limitation, additional consideration, the granting of any guaranty, and/or the
allocation of any rights or opportunities (whether investment, commercial,
management, advisory or otherwise) related to the Company, the Caesars Cases or
the Restructuring.

“Affiliate” means, with respect to any Person, any other Person (whether now or
hereinafter in existence) which directly or indirectly controls, or is under
common control with, or is controlled by, such Person. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean, with respect to any Person, the
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise or through
intermediaries) of such Person.

“Agreement” has the meaning set forth in the preamble hereof.

“Agreement Effective Date” has the meaning set forth in Section 16 hereof.

“Alternative Proposal” means any plan of reorganization or liquidation,
proposal, agreement, offer, transaction, settlement, dissolution, winding up,
liquidation, reorganization, merger, consolidation, business combination, joint
venture, partnership, sale of material assets or equity interests or
restructuring (other than the Restructuring) involving the assets and
liabilities of CEC and/or the Company and its controlled subsidiaries.

“Amended New CEC Convertible Notes Term Sheet” means the amended term sheet with
respect to the New CEC Convertible Notes, which is attached hereto as Exhibit F.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of Illinois and whichever court of competent jurisdiction in which a
bankruptcy case commenced by a CEC Bankruptcy Event to which CEC has not
consented, if any, is filed. For the avoidance of doubt, any bankruptcy
commenced by CEC shall be filed in the United States

 

2



--------------------------------------------------------------------------------

Bankruptcy Court for the Northern District of Illinois and CEC shall move to
transfer venue of any bankruptcy case commenced by a CEC Bankruptcy Event to
which CEC has not consented to the United States Bankruptcy Court for the
Northern District of Illinois.

“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Caesars Cases” means the cases captioned (a) Wilmington Savings Fund Society,
FSB, solely in its capacity as successor Indenture Trustee for the 10%
Second-Priority Senior Secured Notes due 2018, on behalf of itself and
derivatively on behalf of Caesars Entertainment Operating Company, Inc. v.
Caesars Entertainment Corporation, et. al., Case No. 10004-VCG (Del. Ch.),
(b) MeehanCombs Global Credit Opportunities Master Fund, LP, et. al. v. Caesars
Entertainment Corporation and Caesars Entertainment Operating Company, Inc., No.
14-cv-7097 (S.D.N.Y.), (c) Frederick Barton Danner v. Caesars Entertainment
Corporation and Caesars Entertainment Operating Company, Inc., No. 14-cv-7973
(S.D.N.Y.), (d) BOKF, N.A., solely in its capacity as successor Indenture
Trustee for the 12.75% Second-Priority Senior Secured Notes due 2018 v. Caesars
Entertainment Corporation, Case No. 15-cv-01561 (S.D.N.Y.), (e) UMB Bank, N.A.
solely in its capacity as Indenture Trustee under those certain indentures,
dated as of June 10, 2009, governing Caesars Entertainment Operating Company,
Inc.’s 11.25% Notes due 2017; dated as of February 14, 2012, governing Caesars
Entertainment Operating Company, Inc.’s 8.5% Senior Secured Notes due 2020;
dated August 22, 2012, governing Caesars Entertainment Operating Company. Inc.’s
9% Senior Secured Notes due 2020;dated February 15, 2013, governing Caesars
Entertainment Operating Company, Inc.’s 9% Senior Secured Notes due 2020 v.
Caesars Entertainment Corporation, Case No. 15-cv-04634 (S.D.N.Y.) and
(f) Wilmington Trust, N.A., solely in its capacity as successor Indenture
Trustee for the 10.75% Notes due 2016 v. Caesars Entertainment Corporation, Case
No. 15-cv-08280 (S.D.N.Y.), and (g) all claims in, and causes of action relating
to, the Caesars Cases otherwise described in clauses (a)–(f) above.

“Caesars Parties” has the meaning set forth in the preamble hereof.

“Caesars Parties RSAs” means, collectively, (i) the Restructuring Support,
Settlement and Contribution Agreement dated as of June 7, 2016, including all
schedules, annexes, and exhibits attached thereto (as amended, supplemented, or
otherwise modified from time to time), among CEOC, on behalf of itself and each
of the Debtors, and CEC, and (ii) the Restructuring Support Agreement dated as
of June 12, 2016, including all schedules, annexes, and exhibits attached
thereto (as amended, supplemented, or otherwise modified from time to time),
among CEOC, on behalf of itself and each of the Debtors, CAC, on behalf of
itself and each of its direct and indirect subsidiaries, and solely as to
Section 26 thereof, CEC, in the case of each of (i) and (ii), as may be amended,
amended and restated, supplemented, or otherwise modified from time to time.

“CEC” has the meaning set forth in the preamble hereof.

“CEC Bankruptcy Event” means the filing against CEC of an involuntary bankruptcy
petition.

 

3



--------------------------------------------------------------------------------

“CEC Chapter 11 Case” means, if applicable, a voluntary chapter 11 case filed by
CEC or a chapter 11 case commenced by a CEC Bankruptcy Event (i) to which CEC
has consented or (ii) to which the Bankruptcy Court has entered an order for
relief.

“CEC Confirmation Order” means, if applicable, an order by the Bankruptcy Court
confirming a CEC Plan, which must be reasonably satisfactory to the Requisite
Consenting Second Lien Creditors and CEC.

“CEC Disclosure Statement” means, if applicable, CEC’s disclosure statement,
including any exhibits, appendices, related documents, ballots, and procedures
related to the solicitation of votes to accept or reject a CEC Plan, in each
case, as amended, supplemented, or otherwise modified from time to time in
accordance with the terms hereof, in respect of a CEC Plan and that is prepared
and distributed in accordance with, among other things, sections 1125, 1126(b),
and 1145 of the Bankruptcy Code, Rule 3018 of the Federal Rules of Bankruptcy
Procedure, and other applicable law, each of which shall be substantially
consistent with this Agreement and shall otherwise be reasonably acceptable to
the Requisite Consenting Second Lien Creditors (as evidenced by their written
approval, which approval may be conveyed in writing by counsel including by
electronic mail) and CEC.

“CEC Petition Date” means, if applicable, the date on which CEC commences a CEC
Chapter 11 Case.

“CEC Plan” means, if applicable, a chapter 11 plan of reorganization for CEC
(including, without limitation, all supplements to the CEC Plan filed with the
Bankruptcy Court) through which the Restructuring may be effected (as amended,
supplemented, or otherwise modified from time to time), and which plan, together
with the CEOC Plan, must deliver economically identical treatment and recoveries
to the holders of Second Lien Bond Claims as those set forth in the CEOC Plan,
and shall otherwise be reasonably acceptable to the Requisite Consenting Second
Lien Creditors (as evidenced by their written approval, which approval may be
conveyed in writing by counsel including by electronic mail) and CEC. For the
avoidance of doubt, any amendment, supplement, modification or restatement of
the CEC Plan that has, or could have in the good faith opinion of the Requisite
Consenting Second Lien Creditors after consulting with the Second Lien Bond
Professionals, any material impact on the legal or economic rights of the Second
Lien Bond Claims must be approved by the Requisite Consenting Second Lien
Creditors.

“CEC Termination Event” has the meaning set forth in Section 11 hereof.

“CEC Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with (a) the Amended and Restated Credit
Agreement, dated as of November 14, 2012, among CEOC, as borrower, and CEC, as
lenders, and (b) the Global Intercompany Note, dated as of January 28, 2008,
among CEC and certain Affiliates.

“CEOC” has the meaning set forth in the preamble hereof.

“CEOC Confirmation Order” means an order by the Bankruptcy Court confirming the
CEOC Plan, which must be reasonably satisfactory to the Requisite Consenting
Second Lien Creditors and the Company.

 

4



--------------------------------------------------------------------------------

“CEOC Disclosure Statement” means the Company’s disclosure statement as amended
by this Agreement (if necessary), including any exhibits, appendices, related
documents, ballots, and procedures related to the solicitation of votes to
accept or reject the CEOC Plan, in each case, as amended, supplemented, or
otherwise modified from time to time in accordance with the terms hereof, in
respect of the CEOC Plan and that is prepared and distributed in accordance
with, among other things, sections 1125, 1126(b), and 1145 of the Bankruptcy
Code, Rule 3018 of the Federal Rules of Bankruptcy Procedure, and other
applicable law, each of which shall be reasonably acceptable to the Requisite
Consenting Second Lien Creditors (as evidenced by their written approval, which
approval may be conveyed in writing by counsel including by electronic mail) and
the Company.

“CEOC Plan” means the June 28 CEOC Plan (including, without limitation, all
supplements to the CEOC Plan filed with the Bankruptcy Court) as amended by this
Agreement through which the Restructuring will be effected, and which shall
otherwise be reasonably acceptable to the Requisite Consenting Second Lien
Creditors and the Company. For the avoidance of doubt, any amendment,
supplement, modification or restatement of the CEOC Plan that has, or could have
in the good faith opinion of the Requisite Consenting Second Lien Creditors
after consulting with the Second Lien Bond Professionals, any material impact on
the legal or economic rights of the Second Lien Bond Claims must be approved by
the Requisite Consenting Second Lien Creditors.

“CES” means Caesars Enterprise Services, LLC and its subsidiaries (whether now
or hereinafter in existence).

“Chapter 11 Cases” means the voluntary chapter 11 cases titled Caesars
Entertainment Operating Company, Inc., et. al., Case No. 15-01145 (Bankr. N.D.
Ill.).

“Claim” means any claim identified on a Party’s signature block hereto on
account of indebtedness issued by CEOC pursuant to the Credit Agreement, the
First Lien Indentures, Second Lien Indentures, or the Unsecured Indentures, or
any other claim against the Company (as that term is defined by section 101(5)
of the Bankruptcy Code), in each case, other than any claim for which the holder
(x) does not have the right to control voting or (y) is not permitted by a
preexisting contractual obligation or operation of law to vote in favor of the
Restructuring. For the avoidance of doubt (i) “Claim” shall not include any
claims in respect of derivatives related to or referencing indebtedness, and
(ii) without limiting Section 13 hereof, if the holder of a claim ceases to have
the right to control voting with respect to such claim, such claim shall no
longer be deemed a “Claim” for purposes of this Agreement, unless and until such
holder subsequently acquires the right to control voting with respect to such
claim.

“Claim Holder” refers to (i) each Consenting Second Lien Creditor, (ii) each
Caesars Party, to the extent such Caesars Party, as of the date of execution of
this Agreement, either (a) is a beneficial owner of Claims or (b) has investment
or voting discretion with respect to Claims and has the power and authority to
bind the beneficial owner(s) of such Claims to the terms of this Agreement.

“Collateral Agent” has the meaning ascribed to it in the Second Lien Indentures.

 

5



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the preamble hereof.

“Company Termination Event” has the meaning set forth in Section 10 hereof.

“Confidential Claims Information” has the meaning set forth in Section 5(a)(iii)
hereof.

“Confirmation Orders” means the CEOC Confirmation Order and the CEC Confirmation
Order.

“Consensual Deal / Plan Confirmation Fee” means an amount equal to 5% of the
Consensual Deal / Plan Confirmation Fee Parties’ Second Lien Bond Claims.

“Consensual Deal / Plan Confirmation Fee Parties” means those Consenting Second
Lien Creditors that sign this Agreement on or prior to later of (a) 5 p.m.
eastern time on the Agreement Effective Date and (b) 5 p.m. eastern time on
August 31, 2016.

“Consenting Second Lien Creditors” has the meaning set forth in the preamble
hereof.

“Credit Agreement” means the Third Amended and Restated Credit Agreement, dated
as of July 25, 2014, among CEC, CEOC, as borrower, the lenders party thereto and
Credit Suisse AG, Cayman Islands Branch, as administrative agent and collateral
agent.

“Creditor Termination Event” has the meaning set forth in Section 8 hereof.

“Definitive Documentation” means the Plans, all supplements to the Plans
(including, without limitation, all of the documents necessary to implement the
Plans and the Restructuring), Confirmation Orders, Disclosure Statements, any
court filings in (a) the Chapter 11 Cases or (b) a CEC Chapter 11 Case that
could be reasonably expected to affect the interests of holders of Second Lien
Bond Claims (but not, for the avoidance of doubt, any professional retention
motions or applications), in their capacities as such, and any other documents
or exhibits related to or contemplated in the foregoing. For the avoidance of
doubt, any amendment, supplement, modification or restatement of the Definitive
Documentation that has, or could have in the good faith opinion of the Requisite
Consenting Second Lien Creditors after consulting with the Second Lien Bond
Professionals, any material impact on the legal or economic rights of the Second
Lien Bond Claims must be approved by the Requisite Consenting Second Lien
Creditors.

“Disclosure Statements” means the CEOC Disclosure Statement and the CEC
Disclosure Statement.

“Effective Date” means the date upon which all conditions precedent to the
effectiveness of the Plans have been satisfied or are expressly waived in
accordance with the terms thereof, as the case may be, and on which the
Restructuring and the other transactions to occur on the Effective Date pursuant
to the Plans become effective or are consummated.

 

6



--------------------------------------------------------------------------------

“Executory Contracts and Unexpired Leases” means any contracts or unexpired
leases to which the Company is a party that are subject to assumption or
rejection under sections 365 or 1123 of the Bankruptcy Code.

“Fiduciary Duty Obligation” has the meaning set forth in Section 21(a) hereto.

“First Lien Bank Debt” means indebtedness incurred by the Company pursuant to
the Credit Agreement.

“First Lien Bank RSA” means the Restructuring Support and Forbearance Agreement
dated as of June 20, 2016, by and between the Company, CEC and certain holders
of First Lien Bank Debt (as it may be further amended, restated and/or modified
pursuant to the terms thereof).

“First Lien Bond Debt” means indebtedness incurred by the Company pursuant to
the First Lien Indentures.

“First Lien Bond RSA” means the Restructuring Support and Forbearance Agreement
dated as of October 7, 2015, by and between the Company, CEC and certain holders
of First Lien Bond Debt (as it may be further amended, restated and/or modified
pursuant to the terms thereof).

“First Lien Fee Bonds” means First Lien Bond Debt that has not, or will not,
receive any RSA Forbearance Fees (as defined in the First Lien Bond RSA)
pursuant to the First Lien Bond RSA or First Lien Bank RSA.

“First Lien Indentures” means (i) the Indenture dated as of June 10, 2009, as it
may have been amended and supplemented from time to time, governing CEOC’s
11.25% Senior Secured Notes due 2017, (ii) the Indenture dated as of February
14, 2012, as it may have been amended and supplemented from time to time,
governing CEOC’s 8.5% Senior Secured Notes due 2020, (iii) the Indenture dated
as of August 22, 2012, as it may have been amended and supplemented from time to
time, governing CEOC’s 9% Senior Secured Notes due 2020 and (iv) the Indenture
dated as of February 15, 2013, as it may have been amended and supplemented from
time to time, governing CEOC’s 9% Senior Secured Notes due 2020.

“Forbearance Defaults” means defaults or Events of Default alleged in or in
connection with (a) the May 2014 Transactions, (b) the Services Transactions,
(c) the CEC Transactions, (d) the Incurrence Transactions, (e) the Restricted
Transactions, (f) the Caesars Cases, and (g) any actions taken pursuant to and
in compliance with the terms of this Agreement.

“Forbearance Termination Event” has the meaning set forth in Section 3(a)
hereto.

“Guaranty Cases” means the cases captioned (a) Trilogy Portfolio Company, LLC,
et. al. v. Caesars Entertainment Corporation and Caesars Entertainment Operating
Company, Inc., No. 14-cv-7091 (S.D.N.Y.), (b) Frederick Barton Danner v. Caesars
Entertainment Corporation and Caesars Entertainment Operating Company, Inc., No.
14-cv-7973 (S.D.N.Y.) (c) UMB Bank, N.A. solely in its capacity as Indenture
Trustee under those certain indentures,

 

7



--------------------------------------------------------------------------------

dated as of June 10, 2009, governing Caesars Entertainment Operating Company,
Inc.’s 11.25% Notes due 2017; dated as of February 14, 2012, governing Caesars
Entertainment Operating Company, Inc.’s 8.5% Senior Secured Notes due 2020;
dated August 22, 2012, governing Caesars Entertainment Operating Company. Inc.’s
9% Senior Secured Notes due 2020; dated February 15, 2013, governing Caesars
Entertainment Operating Company, Inc.’s 9% Senior Secured Notes due 2020 v.
Caesars Entertainment Corporation, Case No. 15-cv-04634 (S.D.N.Y.), and
(d) Wilmington Trust, N.A., solely in its capacity as successor Indenture
Trustee for the 10.75% Notes due 2016 v. Caesars Entertainment Corporation, Case
No. 15-cv-08280 (S.D.N.Y.), and any similar litigations filed against CEC.

“Incurrence Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Incremental Facility Amendment and
Term B-7 Agreement, dated as of June 11, 2014, among CEC, Caesars Operating
Escrow LLC, the Incremental Lenders party thereto, Bank of America, N.A., Credit
Suisse AG, Cayman Islands Branch, and upon the assumption of the Term B-7 Loans,
CEOC.

“Initial Consenting Second Lien Creditors” means the following entities (and/or
funds or accounts advised by, or managed by, such entities) (i) Canyon Capital
Advisors LLC, (ii) Mason Capital Management LLC, (iii) Paulson & Co., Inc. and
(iv) Quantum Partners LP.

“Involuntary Petition” means the chapter 11 petition filed against CEOC on
January 12, 2015, in the United States Bankruptcy Court for the District of
Delaware, currently docketed as Case No. 15-3193 (Bankr. N.D. Ill.).

“June 28 CEOC Plan” means the Debtors’ Second Amended Joint Plan of
Reorganization [ECF. No. 4218] filed in connection with the Chapter 11 Cases on
June 28, 2016.

“May 2014 Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Transaction Agreement dated as of
March 1, 2014, as amended, by and among CEC, CEOC, Caesars License Company, LLC,
Harrah’s New Orleans Management Company, Corner Investment Company, LLC, 3535 LV
Corp., Parball Corporation, JCC Holding Company II, LLC, Caesars Acquisition
Company, and Caesars Growth Partners, LLC.

“Non-Caesars Contribution Amount” means the amount, as determined by the CEC
Strategic Alternatives Committee, of CEC’s contribution to the CEOC Plan to come
from entities that are not CEC, CAC, or their respective subsidiaries.

“Note Purchase and Support Agreement” means that certain agreement entered into
by CEC, CEOC, and certain holders of the 6.50% Senior Notes due 2016 and 5.7%
Notes due 2017, dated August 12, 2014.

“Outside Date” means October 31, 2017; provided, that the Parties shall
negotiate in good faith a reasonable extension of the Outside Date if (x) the
Parties have otherwise complied with the terms of this Agreement, the Definitive
Documents and the Plans and (y) all other events and actions necessary for the
occurrence of the Effective Date and consummation of the Restructuring have
occurred other than the delivery, release, or receipt of regulatory or

 

8



--------------------------------------------------------------------------------

licensing approvals or a court order necessary for the occurrence of the
Effective Date and consummation of the Restructuring, assuming, as applicable,
that (a) all submissions or other information necessary to the grant of the
regulatory or licensing approvals have been made, and (b) all litigation
activity or similar actions necessary to permit the issuing court to make its
decision is concluded, and such decision, when issued, shall be final and
non-appealable.

“Parties” has the meaning set forth in the preamble hereof.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Plans” means the CEOC Plan and the CEC Plan.

“Qualified Marketmaker” means an entity that holds itself out to the public or
applicable private markets as standing ready in the ordinary course of business
to purchase from customers and sell to customers claims against the Company, in
its capacity as a dealer or market maker in claims against the Company.

“Requisite Consenting Second Lien Creditors” means, as of any time of
determination, the Consenting Second Lien Creditors holding greater than
two-thirds of the aggregate amount of all Second Lien Bond Claims held at such
time by all of the Consenting Second Lien Creditors; provided that any Second
Lien Bond Claims held by any of the Caesars Parties and/or their respective
Affiliates shall not be included in either the numerator or the denominator of
the foregoing calculation.

“Restricted Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Note Purchase and Support Agreement.

“Restructuring” has the meaning set forth in the recitals hereof.

“Restructuring Support Party” means each of (i) the Caesars Parties and (ii) the
Consenting Second Lien Creditors, together with the respective Affiliates,
subsidiaries, managed funds, representatives, officers, directors, agents, and
employees of each of the foregoing, in each case to the extent controlled by
such Restructuring Support Party.

“Restructuring Support Period” means the period commencing on the Agreement
Effective Date and ending on the earlier of (i) the date on which this Agreement
is terminated with respect to all Parties, and (ii) the Outside Date.

“Second Lien Bond Claim” means a Claim in respect of Second Lien Bond Debt.

“Second Lien Bond Debt” means indebtedness incurred by the Company pursuant to
the Second Lien Indentures.

“Second Lien Bond Fees and Expenses” means (i) all reasonable and documented
out-of-pocket expenses (other than professional fees) incurred by any Initial
Consenting Second Lien Creditor in connection with the negotiation and
implementation of the Restructuring plus (ii) Second Lien Bond Professional
Fees.

 

9



--------------------------------------------------------------------------------

“Second Lien Bond Professional Fees” means all reasonable and documented fees
and expenses of the Second Lien Bond Professionals incurred in their
representation of holders of Second Lien Bond Debt in connection with the
Company, from the date of the Second Lien Bond Professionals’ respective
retentions by such holders of Second Lien Bond Debt through and including the
later of either (i) the termination of this Agreement pursuant to Sections 8, 9,
10, or 11 of this Agreement or (ii) the Effective Date; provided that
documentation of such Second Lien Bond Professional Fees shall be summary in
nature and shall not include billing detail that may be subject to the
attorney-client privilege or other similar protective doctrines.

“Second Lien Bond Professionals” means Willkie Farr & Gallagher LLP (“Willkie”)
and Greenhill & Co.

“Second Lien Guaranty Cases” means the cases captioned (a) Wilmington Savings
Fund Society, FSB, solely in its capacity as successor Indenture Trustee for the
10% Second-Priority Senior Secured Notes due 2018, on behalf of itself and
derivatively on behalf of Caesars Entertainment Operating Company, Inc. v.
Caesars Entertainment Corporation, et. al., Case No. 10004-VCG (Del. Ch.) and
(b) BOKF, N.A., solely in its capacity as successor Indenture Trustee for the
12.75% Second-Priority Senior Secured Notes due 2018 v. Caesars Entertainment
Corporation, Case No. 15-cv-01561 (S.D.N.Y.).

“Second Lien Indentures” means the indentures governing CEOC’s (a) 10.00%
second-priority senior secured notes due 2015, (b) 10.00% second-priority senior
secured notes due 2018, (c) 12.75% second-priority senior secured notes due
2018.

“Second Lien Lawsuit” means the case captioned Appaloosa Investment Limited
Partnership I, et. al. v. Caesars Entertainment Corporation, Case No. 653351 (NY
Sup Court).

“Second Priority Noteholders Committee” means the Official Committee of Second
Priority Noteholders appointed in the Chapter 11 Cases pursuant to section
1102(a) of the Bankruptcy Code on February 5, 2015.

“Securities Act” has the meaning set forth in Section 7(c) hereof.

“Services Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Omnibus License and Enterprise
Services Agreement, dated May 20, 2014, by and among CES, CEOC, CERP, Caesars
Growth Properties Holdings, LLC, Caesars License Company, LLC, and Caesars
World, Inc.

“Stay Fee” means a forbearance fee in an amount equal to 4% of the Stay Fee
Parties’ Second Lien Bond Claims.

“Stay Fee Parties” means those Consenting Second Lien Creditors that sign this
Agreement on or prior to the later of (a) 5 p.m. eastern time on the Agreement
Effective Date and (b) 5 p.m. eastern time on August 31, 2016.

“Termination Events” has the meaning set forth in Section 11 hereto.

 

10



--------------------------------------------------------------------------------

“Transfer” has the meaning set forth in Section 13 hereto.

“Transferee” has the meaning set forth on Exhibit E hereto.

“Trustees” means (a) Wilmington Savings Fund Society, FSB, solely in its
capacity as successor Indenture Trustee for the 10% Second-Priority Senior
Secured Notes due 2018; and (b) BOKF, N.A., solely in its capacity as successor
Indenture Trustee for the 12.75% Second-Priority Senior Secured Notes due 2018.

“Unsecured Debt” means indebtedness incurred by the Company pursuant to the
Unsecured Indentures.

“Unsecured Indentures” means the indentures governing CEOC’s (a) 10.75% senior
notes due 2016, (b) 10.75%/11.5% senior toggle notes due 2018, (c) 6.5% senior
notes due 2016, and (d) 5.75% senior notes due 2017.

(b) Rules of Construction. Each reference in this Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to this Agreement, the Plans, and the Definitive Documentation taken
as a whole.

2. Commitment of Restructuring Support Parties.

(a) Affirmative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, each Restructuring Support Party
shall:

(i) negotiate in good faith the Definitive Documentation and other documentation
necessary to effectuate the Restructuring, in form and substance consistent in
all material respects with this Agreement and the treatment and recoveries
provided to holders of Second Lien Bond Claims pursuant to the Plans, and as
otherwise reasonably acceptable to the Requisite Consenting Second Lien
Creditors (as evidenced by their written approval, which approval may be
conveyed in writing by counsel including by electronic mail), the Company, and
CEC (in respect of CEC, to the extent such Definitive Documents could be
reasonably expected to affect the interests of CEC, which, for the avoidance of
doubt, include but are not limited to a CEC Disclosure Statement, a CEC Plan,
and a CEC Confirmation Order);

(ii) consent to those actions contemplated by this Agreement and the Plans, or
otherwise required to be taken to effectuate the Restructuring, including
entering into all documents and agreements necessary to consummate the
Restructuring, in each case, to which such Restructuring Support Party is to be
a party;

(iii) support and complete (and with respect to the Consenting Second Lien
Creditors, support and not hinder the completion of) the Restructuring and all
transactions contemplated under the Plans, the Definitive Documentation and this
Agreement and, as applicable, vote in favor of the Plans, when properly
solicited to do so under the Bankruptcy Code, all Claims now or hereafter
beneficially owned by such Restructuring Support Party or for which it now or
hereafter serves as the nominee, investment manager, or advisor for beneficial
holders of such Claims (and not withdraw or revoke its tender, consent, or vote
with respect to the Plans); provided that the foregoing may be waived by the
Company in the Chapter 11 Cases

 

11



--------------------------------------------------------------------------------

or by CEC in a CEC Chapter 11 Case, each in its sole discretion; provided,
further, that (x) such vote may be revoked (and, upon such revocation, deemed
void ab initio) by any of the Consenting Second Lien Creditors at any time
following the termination of this Agreement with respect to such Consenting
Second Lien Creditor, but only to the extent this Agreement has terminated on
account of a breach by a Party other than such Consenting Second Lien Creditor,
it being understood and agreed that no Restructuring Support Party shall enter
into any arrangement whereby it transfers voting rights for the purpose of
avoiding any obligations under this Agreement, and (y) if this Agreement, the
Plans or the Definitive Documentation is amended in a manner that would
adversely affect a Consenting Second Lien Creditor’s Claim(s), such Consenting
Second Lien Creditor (1) shall no longer be obligated to vote hereunder in
respect of any Claim(s) and shall be permitted to vote its Claim(s) to reject
such Plan(s), (2) to the extent such Consenting Second Lien Creditor has voted
any Claim(s) hereunder, shall be permitted to revoke its vote in respect of such
Claim(s) (and upon such revocation, such vote shall be deemed void ab initio)
and to vote such Claim(s) to reject such Plan(s), and (3) notwithstanding
anything herein to the contrary, shall be permitted to support and vote its
Claim(s) for, and consent to, an Alternative Proposal and take any action in
respect of its Claims; provided that nothing in this Section 2(a)(iii) shall in
any way limit any Party’s rights or obligations arising under the Bankruptcy
Code or applicable non-bankruptcy law;

(iv) support the mutual release and exculpation provisions to be provided in the
Plans;

(v) as soon as reasonably practicable after the Agreement Effective Date, each
Consenting Second Lien Creditor (A) who is a plaintiff in the Second Lien
Lawsuit shall immediately seek a mutually agreed stay with CEC in respect of the
Second Lien Lawsuit and (B) on its own behalf with respect to the Second Lien
Claims held by such Party, but, for the avoidance of doubt, not purporting to
represent any requisite majority of holders of Second Lien Claims, shall
instruct the applicable Trustee to immediately, and use its commercially
reasonable efforts to, seek a mutually agreed stay with CEC in respect of the
Second Lien Lawsuit;

(vi) support, and instruct the Trustees to support, any motion filed by the
Company seeking, extending or modifying a 105 Injunction Order temporarily
enjoining the Caesars Cases and take no action, directly or indirectly, to
object to or otherwise delay the entry of a 105 Injunction Order; and

(vii) as soon as reasonably practicable after the Agreement Effective Date and
subject to Section 4, each Consenting Second Lien Creditor, on its own behalf
with respect to the Second Lien Claims held by such Party, but, for the
avoidance of doubt, not purporting to represent any requisite majority of
holders of Second Lien Claims, shall instruct the Trustees to immediately, and
use its commercially reasonable efforts to, seek a mutually agreed stay with CEC
in respect of the Second Lien Guaranty Cases;

(viii) as soon as reasonably practicable after the Agreement Effective Date,
each Consenting Second Lien Creditor who filed the Involuntary Petition shall
withdraw the Involuntary Petition;

 

12



--------------------------------------------------------------------------------

(ix) upon the Consenting Second Lien Creditors holding at least 66.7% of the
aggregate outstanding amount of the Company’s obligations under the Second Lien
Indentures signing the Agreement, the Company shall hold in abeyance its
objections to the proofs of claim filed on behalf of the Second Lien Claims by
the Trustees and Delaware Trust Company [Docket Nos. 3915, 3916] until the
earlier of (x) the Effective Date of the CEOC Plan (at which time such
objections will be dismissed with prejudice) or (y) the termination of this
Agreement for any reason; provided, however, that notwithstanding such
objections, none of the recoveries to Consenting Second Lien Creditors pursuant
to the CEOC Plan and/or this Agreement (including, without limitation, any
recoveries under the CEOC Plan and any fees due to any Consenting Second Lien
Creditor pursuant to the terms of this Agreement) shall be decreased; and

(x) upon the Consenting Second Lien Creditors holding at least 66.7% of the
aggregate outstanding amount of the Company’s obligations under the Second Lien
Indentures signing the Agreement, the Company shall hold in abeyance its
adversary proceeding against the Trustees and Delaware Trust Company captioned
Caesars Entertainment Operating Company, Inc. v. BOKF, N.A., Wilmington Savings
Fund Society, FSB, and Delaware Trust Company, Adv. Case No. 16-00345 (ABG),
until the earlier of (x) the Effective Date of the CEOC Plan (at which time such
objections will be dismissed with prejudice) or (y) the termination of this
Agreement for any reason; provided, however, that notwithstanding such action,
none of the recoveries to Consenting Second Lien Creditors pursuant to the CEOC
Plan and/or this Agreement (including, without limitation, any recoveries under
the CEOC Plan and any fees due to any Consenting Second Lien Creditor pursuant
to the terms of this Agreement) shall be decreased; and

(b) Negative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, each Restructuring Support Party
shall not:

(i) seek, solicit, support, vote its Claims for, or consent to, an Alternative
Proposal; or

(ii) take any action materially inconsistent with the transactions expressly
contemplated by this Agreement, or that would materially delay or obstruct the
consummation of the Restructuring, including, without limitation, commencing, or
joining with any Person in commencing, any litigation or involuntary case for
relief under the Bankruptcy Code against the Company or CEC.

Subject in all respects as may otherwise be provided for under the applicable
documents governing the intercreditor relationships among the parties thereto,
nothing in this Agreement shall prohibit any Restructuring Support Party from
(x) appearing as a party-in-interest in any matter arising in the Chapter 11
Cases or a CEC Chapter 11 Case so long as such appearance and the positions
advocated in connection therewith are not inconsistent with this Agreement or
the Restructuring, and do not hinder, delay, or prevent consummation of the
Restructuring, (y) taking or directing any action relating to maintenance,
protection, or preservation of any collateral, to the extent such actions are
not inconsistent with this Agreement, and (z) enforcing any right, remedy,
condition, consent, or approval requirement under this Agreement or any
Definitive Documentation entered into in connection with the Restructuring;
provided that, in each case, any such action is not materially inconsistent with
such Restructuring Support Party’s obligations hereunder.

 

13



--------------------------------------------------------------------------------

3. Consenting Second Lien Creditors’ and Caesars Parties Forbearance.

(a) Until the termination of this Agreement (a “Forbearance Termination Event”),
each Consenting Second Lien Creditor agrees to forbear from exercising its
default-related rights and remedies (as well as any setoff rights and remedies)
under the Second Lien Indentures or applicable law, against the Company and CEC
and, with respect to each, their property and interests in property.

(b) Upon the occurrence of a Forbearance Termination Event, the agreement of the
Consenting Second Lien Creditors hereunder to forbear from exercising rights and
remedies (i) under the Second Lien Indentures and (ii) in respect of the
Forbearance Defaults, shall immediately terminate without requirement of any
demand, presentment, protest, or notice of any kind, all of which the Caesars
Parties hereby waive (to the extent permitted by applicable law).

(c) The Caesars Parties agree that, upon the occurrence of, and at any time
after the occurrence of, a Forbearance Termination Event, the Consenting Second
Lien Creditors, the Trustees or the Collateral Agent, as applicable, may
proceed, subject to the terms of the Second Lien Indentures, and applicable law,
to exercise any or all rights and remedies under the Second Lien Indentures,
applicable law, and/or in equity, including, without limitation, the rights and
remedies on account of the Forbearance Defaults, all of which rights and
remedies are fully reserved.

(d) The Caesars Parties agree that, prior to the termination of this Agreement
with respect to any particular Consenting Second Lien Creditor, the Caesars
Parties shall not commence any litigation or interpose or join in any claim
arising from or in any way related to the Second Lien Indentures against any
such Consenting Second Lien Creditor. The Consenting Second Lien Creditors agree
that, prior to the termination of this Agreement with respect to any particular
Caesars Party, the Consenting Second Lien Creditors shall not commence any
litigation or interpose or join in any claim arising from or in any way relating
to the Second Lien Indentures against any such Caesars Party.

(e) For the avoidance of doubt, and notwithstanding anything herein, the
forbearance set forth in this Section 3 shall not (i) constitute a waiver with
respect to any defaults or any events of defaults under the Second Lien
Indentures, (ii) prevent any Consenting Second Lien Creditor from enforcing its
rights with respect to any non-Caesars Parties under any documents relating to
the Second Lien Indentures, including, but not limited to and for the avoidance
of doubt, any intercreditor documents, or (iii) bar any Consenting Second Lien
Creditor from filing a proof of claim or taking action to establish the amount
of such Claim.

4. Stay of Second Lien Guaranty Cases.

(a) Within 3 Business Days of the Agreement Effective Date, each Consenting
Second Lien Creditor shall sign the applicable instruction letter attached
hereto as Exhibit A affirmatively instructing the Trustees to execute the
stipulation attached to such

 

14



--------------------------------------------------------------------------------

instruction letter, seek to mutually stay the prosecution of the Second Lien
Guaranty Cases (and, for the avoidance of doubt, shall not direct the Trustee to
prosecute the Second Lien Guaranty Cases until the earlier of (x) the
termination of this Agreement for any reason or (y) the Effective Date of any
plan of reorganization with respect to the Company, other than to assert claims
or causes of action that may be subject to a statute of limitations or similar
defense and are not subject to a tolling agreement reasonably satisfactory to
the Consenting Second Lien Creditors, the applicable Trustee, and CEC); provided
that the instruction letters to the Trustees shall be delivered only upon their
execution by Consenting Second Lien Creditors beneficially owning or controlling
with the power to vote in favor of the Plans holding at least 50.1% of the
outstanding amount of each Second Lien Indenture as of such date.

(b) The Stay Fee shall be irrevocably earned by the Stay Fee Parties upon the
delivery of the instruction letters to the Trustees. Once earned and upon the
assumption of this Agreement by CEC in a CEC Chapter 11 Case, the Stay Fee
Parties will have an allowed administrative claim against CEC in the amount of
the Stay Fee. Once earned, if the CEOC Plan is confirmed, CEC shall pay the Stay
Fee in New CEC Common Equity (at a price per share of New CEC Common Equity
using an equity value for New CEC of $7.0 billion, which assumes $1 billion of
New CEC Convertible Notes and is the midpoint under the CEOC Disclosure
Statement)1, to the Stay Fee Parties on the Effective Date, and if the CEOC Plan
is not confirmed, CEC shall pay the Stay Fee in cash to the Stay Fee Parties
within five (5) Business Days of the termination of this Agreement. CEC’s
obligation to pay the Stay Fee shall survive any termination of this Agreement
by (a) the Requisite Consenting Second Lien Creditors or the Company on account
of a breach by CEC of its obligations hereunder or (b) CEC pursuant to Sections
11(c) or 11(j) hereof.

5. Covenants of Caesars Parties.

(a) Affirmative Covenants of the Caesars Parties. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, each of
the Caesars Parties shall:

(i) (A) file or otherwise submit any and all documents (including, without
limitation, the Definitive Documentation), applications and other requests in
connection with obtaining, and use its commercially reasonable efforts to
obtain, any and all required Bankruptcy Court, governmental, regulatory,
licensing or other orders, approvals, licenses or consents, (including, without
limitation, any necessary third-party consents) necessary to the implementation
and consummation of the Restructuring, in each case, as promptly as practicable
in order to ensure that the Restructuring is consummated by the Outside Date,
(B) exercise its commercially reasonable efforts to obtain any and all required
governmental, regulatory, licensing, Bankruptcy Court, or other approvals
(including, without limitation, any necessary third-party consents) necessary to
the implementation or consummation of the Restructuring,

 

1 

For the avoidance of doubt, assuming 100% participation, the Stay Fee shall
equal 3.233% of New CEC Common Equity on a fully diluted basis (giving effect to
the issuance of the New CEC Convertible Notes but not taking into account any
dilution from any New CEC Capital Raise).

 

15



--------------------------------------------------------------------------------

including but not limited to entry of the Confirmation Orders, in each case, as
promptly as practicable in order to ensure that the Restructuring is consummated
by the Outside Date, (C) use its commercially reasonable efforts to lift or
otherwise reverse the effect of any injunction or other order or ruling of a
court or regulatory body that would impede the consummation of a material aspect
of the Restructuring, and (D) operate the Company and CEC in the ordinary course
consistent with industry practice and the operations contemplated pursuant to
the Company’s business plan and CEC’s business plan, taking into account the
Restructuring and the commencement of the Chapter 11 Cases and a CEC Chapter 11
Case;

(ii) promptly notify or update the Consenting Second Lien Creditors upon
becoming aware of any of the following occurrences: (A) an additional person
becomes a Consenting Second Lien Creditor after the date of this Agreement; (B)
a Termination Event has occurred; (C) material developments, negotiations, or
proposals relating to the Caesars Cases and any other case or controversy that
may be commenced against such Caesars Party in a court of competent jurisdiction
or brought before a state or federal regulatory, licensing, or similar board,
authority, or tribunal that would reasonably be expected to materially impede or
prevent consummation of the Restructuring;

(iii) unless a Caesars Party obtains the prior written consent of a Consenting
Second Lien Creditor: (x) use the information regarding any Claims owned at any
time by such Consenting Second Lien Creditor (the “Confidential Claims
Information”) solely in connection with this Agreement (including any disputes
relating thereto); and (y) except as required by law, rule, or regulation or by
order of a court or as requested or required by the Securities and Exchange
Commission or by any other federal or state regulatory, judicial, governmental,
or supervisory authority or body, keep the Confidential Claims Information
strictly confidential and not disclose the Confidential Claims Information to
any other Person; provided, however, that the Caesars Parties may combine the
Confidential Claims Information provided to the Caesars Parties by a Consenting
Second Lien Creditor with the corresponding data provided to the Company by the
Consenting Second Lien Creditors and freely disclose such combined data on an
aggregate basis. In the event that any of the Caesars Parties is required (by
law, rule, regulation, deposition, interrogatories, requests for information or
documents in legal or administrative proceedings, subpoena, civil investigative
demand or other similar process, or by any governmental, judicial, regulatory,
or supervisory body) to disclose the Confidential Claims Information or the
contents thereof, the Caesars Parties shall, to the extent legally permissible,
provide affected Consenting Second Lien Creditors with prompt notice of any such
request or requirement so that such Consenting Second Lien Creditors may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this section. If, in the absence of a protective order or other
remedy or the receipt of a waiver from a Consenting Second Lien Creditor, a
Caesars Party believes that it is nonetheless, following consultation with
counsel, required to disclose the Confidential Claims Information, such Caesars
Party may disclose only that portion of the Confidential Claims Information that
it believes, following consultation with counsel, it is required to disclose,
provided that it exercises reasonable efforts to preserve the confidentiality of
the Confidential Claims Information, including, without limitation, by marking
the Confidential Claims Information “Confidential – Attorneys’ Eyes Only” and by
reasonably cooperating with the affected Consenting Second Lien Creditor to
obtain an appropriate protective order or other reliable assurance that
confidential and attorneys’ eyes only treatment will be accorded the
Confidential Claims Information. In no

 

16



--------------------------------------------------------------------------------

event shall this Agreement be construed to impose on a Consenting Second Lien
Creditor an obligation to disclose the price for which it acquired or disposed
of any Claim. The Caesars Parties’ obligations under this Section 5(a)(iii)
shall survive termination of this Agreement;

(iv) if requested to do so by the Requisite Consenting Second Lien Creditors,
will use commercially reasonable efforts to have the New CEC Common Equity
listed on a national exchange following the Effective Date;

(v) within two (2) Business Days of July 31, 2016, CEC shall pay all reasonable
and documented Second Lien Bond Fees and Expenses accrued prior to such date, up
to a maximum of $1,000,000;

(vi) (a) following July 31, 2016, CEC shall pay all Second Lien Bond Fees and
Expenses accruing from such date until the Agreement Effective Date; provided,
however, that solely before the Agreement Effective Date, CEC may (x) deliver a
written notice to the other Parties indicating that CEC does not intend to
pursue the effectiveness of this Agreement and (y) pay all accrued Second Lien
Bond Fees and Expenses accrued to the date of such notice, and after the
delivery of such notice and the payment of such accrued Second Lien Bond Fees
and Expenses, CEC shall have no further obligation to pay Second Lien Bond Fees
and Expenses pursuant to this Section 5(a)(vi)(a), and (b) following the
Agreement Effective Date, CEC shall pay all reasonable and documented Second
Lien Bond Fees and Expenses up to $50,000 per month accruing on and after the
Agreement Effective Date, in each case in cash in full on a monthly basis
promptly upon receipt. The Company shall pay in cash on the Effective Date all
accrued Second Lien Bond Fees and Expenses over $50,000 per month. For the
avoidance of doubt, invoices on account of Second Lien Bond Professional Fees
shall be summary in nature and shall not include billing detail that may be
subject to the attorney-client privilege or other similar protective doctrines;
provided that if the Company, after good faith efforts, is not legally permitted
to pay the Second Lien Bond Fees and Expenses on the Effective Date, then CEC
shall pay such Second Lien Bond Fees and Expenses on the Effective Date; and

(vii) in the event of a CEC Chapter 11 Case, CEC shall, within five (5) Business
Days of the CEC Petition Date, file a motion with the Bankruptcy Court to assume
this Agreement pursuant to section 365 of the Bankruptcy Code.

(b) Negative Covenants of the Caesars Parties. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, each of
the Caesars Parties (except with the prior written consent of the Requisite
Consenting Second Lien Creditors) shall not, directly or indirectly:

(i) take any action to solicit, initiate, encourage, or assist the submission of
an Alternative Proposal. If any Caesars Party receives a proposal or expression
of interest in undertaking an Alternative Proposal, so long as the Consenting
Second Lien Creditors have agreed to comply with any applicable confidentiality
restrictions related thereto (it being understood that the Caesars Parties will
not require any confidentiality restrictions that are in addition to the
confidentiality restrictions set forth in any non-disclosure agreement between
(1) any Consenting Second Lien Creditor and the Company, or (2) the Second Lien
Bond Professionals and the Company, that is in effect on the date hereof), the
Caesars Party shall promptly notify the Second Lien Bond Professionals of the
receipt of such proposal or expression of interest, with such notice to include
the identity of the Person or group of Persons involved as well as the terms of
such Alternative Proposal;

 

17



--------------------------------------------------------------------------------

(ii) (A) publicly announce (x) its intention not to pursue the Restructuring or
(y) terms of a restructuring that are materially inconsistent with this
Agreement; (B) suspend or revoke the Restructuring; or (C) execute any
agreements, instruments, or other documents (including any modifications or
amendments to any material Definitive Documentation necessary to effectuate the
Restructuring) that, in whole or in part, are not substantially consistent with
this Agreement, or are not otherwise reasonably acceptable to the Requisite
Consenting Second Lien Creditors (as evidenced by their written approval, which
approval may be conveyed in writing by counsel including by electronic mail),
the Company, and CEC;

(iii) take any action or omit to take any action, or incur, enter into, or
suffer any transaction, arrangement, condition, matter, or circumstance, that
(in any such case) materially impairs, or would reasonably be expected to
materially impair, the ability of the Company and/or CEC to perform its
obligations under the Restructuring relative to its ability to perform its
obligations under the Restructuring as of the date hereof (after giving effect
to the consummation of the Restructuring as if the Restructuring had been
consummated as of the date hereof).

In the event any Caesars Party receives and determines to pursue an Alternative
Proposal in an exercise of its fiduciary duties as set forth by Section 21
hereof, such Caesars Party shall promptly notify the Consenting Second Lien
Creditors of the existence and material terms of such Alternative Proposal;
provided that such Caesars Party may withhold the material terms of such
Alternative Proposal from any Consenting Second Lien Creditor(s) who do not
agree to applicable reasonable and customary confidentiality restrictions with
respect thereto and/or who are in breach of this Agreement. After receipt of the
material terms of such Alternative Proposal, the Requisite Consenting Second
Lien Creditors shall have three (3) Business Days after notice by such Caesars
Party to propose changes to the terms of this Agreement. Such Caesars Party
shall keep the Consenting Second Lien Creditors informed of any amendments,
modifications or developments with respect to such Alternative Proposal and any
material information related to such Alternative Proposal, and, to the extent an
Alternative Proposal is amended in any material respect, the Requisite
Consenting Second Lien Creditors shall have three (3) Business Days from any
such amendment to propose changes to the terms of this Agreement; or

(iv) Except as may be required to confirm the Plans, after the Agreement
Effective Date, no Caesars Party shall file or otherwise pursue any claims
objection, adversary proceeding or other action in the Bankruptcy Court or any
other court challenging the validity, allowance, priority or enforceability of
the Second Lien Note Claims; provided, however, that notwithstanding such
objection, adversary proceeding or other action, none of the recoveries to
Consenting Second Lien Creditors pursuant to the CEOC Plan and/or this Agreement
(including, without limitation, any recoveries under the CEOC Plan and any fees
due to any Consenting Second Lien Creditor pursuant to the terms of this
Agreement) shall be decreased; and

(c) Additional Covenants in Respect of CES. The Company and CEC shall use
commercially reasonable efforts to cause, subject to the terms and conditions
hereof and for the duration of the Restructuring Support Period, CES (except
with the prior written consent of the Requisite Consenting Second Lien
Creditors) (i) to operate its business in the ordinary

 

18



--------------------------------------------------------------------------------

course, and (ii) to preserve and maintain intact all material assets,
properties, and other interests (including, without limitation, intellectual
property interests and intangible assets, such as reward programs and customer
lists) that are currently owned, licensed, used, or enjoyed by CES or any
Caesars Party.

(d) Additional Affirmative Covenants of the Caesars Parties.

(i) Subject to the terms and conditions hereof, the Company and CEC (after a CEC
Petition Date), as applicable, shall to the extent permitted by the Bankruptcy
Court and applicable law, cause the signature pages attached to this Agreement
to be redacted to the extent this Agreement is filed on the docket maintained in
the Chapter 11 Cases or a CEC Chapter 11 Case, posted on the Company’s or CEC’s
website, or otherwise made publicly available.

(ii) CEC shall pay, subject to receipt by counsel to CEC of a properly completed
IRS Form W-9, the 1L RSA Forbearance Fee to the Consenting Second Lien Creditors
on account of such lenders’ First Lien Fee Bonds on the Effective Date; provided
that CEC shall be liable for no more than $15,000,000 in respect of 1L RSA
Forbearance Fees; and provided further that to receive the 1L RSA Forbearance
Fee, each lender entitled thereto must represent in a notarized writing that
First Lien Bond Debt held by it are First Lien Fee Bonds. For the avoidance of
doubt, Consenting Second Lien Creditors entitled to receive the RSA Forbearance
Fee (as defined in the First Lien Bond RSA) pursuant to the terms of the First
Lien Bond RSA or the First Lien Bank RSA shall continue to be entitled on the
Effective Date to any unpaid portion thereof and shall not receive the 1L RSA
Forbearance Fee with respect to First Lien Bond Debt that are not First Lien Fee
Bonds.

(e) Additional Negative Covenants of the Caesars Parties. Subject to the terms
and conditions hereof, for the duration of the Restructuring Support Period, the
Company and CEC, as applicable (except with the prior written consent of the
Requisite Consenting Second Lien Creditors) shall not, directly or indirectly:

(i) take any action in connection with the Restructuring that violates this
Agreement;

(ii) (A) redeem, purchase or acquire, or offer to acquire any shares of, or any
options, warrants, conversion privileges, or rights of any kind to acquire any
shares of, any of its capital stock or other equity interests, or (B) issue,
sell, pledge, dispose of, or grant or incur any encumbrance on, any shares of,
or any options, warrants, conversion privileges, or rights of any kind to
acquire any shares of, any of its capital stock or other equity interests (other
than issuances of equity interests upon the exercise, exchange, or conversion of
options, warrants, or other conversion privileges that are outstanding as of the
date hereof and only in accordance with the terms of such options, warrants, or
other conversion privileges as in effect on the date hereof);

(iii) to the extent it would materially impair the rights of the Consenting
Second Lien Creditors and the Company’s or CEC’s ability to consummate the
Restructuring, and other than as required by the Plans, amend or propose to
amend its respective certificate or articles of incorporation, bylaws, or
comparable organizational documents;

 

19



--------------------------------------------------------------------------------

(iv) to the extent it would materially impair the rights of the Consenting
Second Lien Creditors, (A) split, combine or reclassify any outstanding shares
of its capital stock or other equity interests, or (B) declare, set aside or pay
any dividend or other distribution payable in cash, stock, property, a
combination thereof, or otherwise with respect to any of its capital stock or
other equity interests or any capital stock or other equity interests of any
other Person;

(v) pay or make any payment, transfer, or other distribution (whether in cash,
securities, or other property) that will materially impair the Company’s or
CEC’s ability to consummate the Restructuring of or in respect of principal of
or interest on any funded indebtedness of the Company that either (A) is
expressly subordinate in right of payment to the Second Lien Bond Debt or (B)
secured by an interest in collateral, which interest is subordinate in priority
to that securing any of the Second Lien Bond Debt, or any payment or other
distribution (whether in cash, securities, or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation, or termination in respect of any such
funded indebtedness that is not otherwise consented to by the Requisite
Consenting Second Lien Creditors;

(vi) enter into any proposed settlement (other than as contemplated by this
Agreement and the Restructuring) of any claim, litigation, dispute, controversy,
cause of action, proceeding, appeal, determination, investigation, matter, or
otherwise that will materially impair the Company’s or CEC’s ability to
consummate the Restructuring; or

(vii) file, support, amend or modify the Plans in a way that adversely impacts,
or materially impairs CEOC’s and/or CEC’s ability to provide the treatment of,
and the identical economic recoveries available to, the holders of Second Lien
Bond Claims under the CEOC Plan and as contemplated by this Agreement, or
contains other terms that are not otherwise reasonably acceptable to the
Requisite Consenting Second Lien Creditors.

(f) The Company and CEC each acknowledge that it has reviewed this Agreement and
has decided to enter into this Agreement on the terms and conditions set forth
herein and in the Plans in the exercise of its fiduciary duties.

(g) Covenants Relating to Additional Consideration. The Company and CEC each
covenant and agree that if and to the extent that a holder of Claims, in its
capacity as such, receives Additional Consideration in connection with the
Restructuring, such Additional Consideration shall be made available to all
Consenting Second Lien Creditors that are holders of such Claims, in their
capacities as such, on the same terms and on a pro rata basis in accordance with
their respective Claims holdings. Any Consenting Second Lien Creditor that is a
holder of such Claims who is not accorded such Additional Consideration shall
have the right to terminate this Agreement upon three (3) Business Days’ written
notice to the Parties in accordance with Section 27 hereof; provided that such
termination shall only be with respect to the terminating Consenting Second Lien
Creditor, and not with respect to any non-terminating Parties.

 

20



--------------------------------------------------------------------------------

(h) Additional Negative Covenants of CEC. Subject to the terms and conditions
hereof, for the duration of the Restructuring Support Period, CEC (except with
the prior written consent of the Requisite Consenting Second Lien Creditors)
shall not, directly or indirectly through any of its non-Debtor subsidiaries
take any actions outside the ordinary course of business that would have a
material adverse effect on Consenting Second Lien Creditors’ recoveries under
the Plans or the contributions to be provided to the Debtors under the Plans.

(i) Additional CEOC Plan Covenants of the Company. Within five (5) business days
after the Agreement Effective Date, the Company shall (a) replace the term sheet
for the New CEC Convertible Notes which is attached to the CEOC Plan as Exhibit
B with the Amended New CEC Convertible Notes Term Sheet, (b) amend the CEOC Plan
to provide that the Stay Fee shall be paid to the Stay Fee Parties in New CEC
Common Equity (at a price per share of New CEC Common Equity using an equity
value for New CEC of $7.0 billion, which assumes $1 billion of New CEC
Convertible Notes and is the midpoint under the CEOC Disclosure Statement),
subject to the terms herein, (c) amend the CEOC Plan to provide that the
Consensual Deal / Plan Confirmation Fee shall be paid to the Consensual Deal /
Plan Confirmation Fee Parties in New CEC Common Equity (at a price per share of
New CEC Common Equity using an equity value for New CEC of $7.0 billion, which
assumes $1 billion of New CEC Convertible Notes and is the midpoint under the
CEOC Disclosure Statement)2, subject to the terms herein and (d) replace the
treatment of the Second Lien Notes Claims under the CEOC Plan with the
following:

“Subject to Article VI hereof, on the Effective Date, except to the extent that
a Holder of an Allowed Second Lien Notes Claim agrees to a less favorable
treatment, in full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for each Allowed Second Lien Notes Claim, and
subject to any Reduced Claim Adjustment, each such Holder shall receive their
Pro Rata share of:

(i) $790,980,000 aggregate principal amount of New CEC Convertible Notes, which
shall be convertible pursuant to the terms of the New CEC Convertible Notes
Indenture in the aggregate for up to 9.646% of New CEC Common Equity on a fully
diluted basis; and

(ii) OpCo Series A Preferred Stock, which shall be exchanged pursuant to the
CEOC Merger for 23.135% of New CEC Common Equity on a fully diluted basis
(giving effect to the issuance of the New CEC Convertible Notes but not taking
into account any dilution from any New CEC Capital Raise).”

 

2  For the avoidance of doubt, assuming 100% participation, the Stay Fee shall
equal 3.233% of New CEC Common Equity on a fully diluted basis (giving effect to
the issuance of the New CEC Convertible Notes but not taking into account any
dilution from any New CEC Capital Raise) and the Consensual Deal/Plan
Confirmation Fee shall equal 4.041% of New CEC Common Equity on a fully diluted
basis (giving effect to the issuance of the New CEC Convertible Notes but not
taking into account any dilution from any New CEC Capital Raise).

 

21



--------------------------------------------------------------------------------

6. Mutual Representations, Warranties and Covenants.

(a) Each of the Parties, severally and not jointly, represents and warrants to
each other Party that the following statements are true, correct, and complete
as of the date hereof (or, if later, the date that such Party (or if such Party
is a Transferee, such Transferee) first became or becomes a Party):

(i) it is validly existing and in good standing under the laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability;

(ii) except as expressly provided in this Agreement or in the Bankruptcy Code
(if applicable) or as may be required for disclosure by the Securities and
Exchange Commission, no material consent or approval of, or any registration or
filing with, any other Person is required for it to carry out the Restructuring
contemplated by, and perform its obligations under, this Agreement;

(iii) except as expressly provided in this Agreement or the Bankruptcy Code (if
applicable), it has all requisite organizational power and authority to enter
into this Agreement and to carry out the Restructuring contemplated by, and
perform its obligations under, this Agreement;

(iv) the execution and delivery by it of this Agreement, and the performance of
its obligations hereunder, have been duly authorized by all necessary
organizational action on its part;

(v) it has been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement; and

(vi) the execution, delivery, and performance by such Party of this Agreement
does not and will not (1) violate any provision of law, rule, or regulation
applicable to it or any of its subsidiaries or its charter or bylaws (or other
similar governing documents) or those of any of its subsidiaries, (2) conflict
with, result in a breach of, or constitute (with or without notice or lapse of
time or both) a default under any material debt for borrowed money to which it
or any of its subsidiaries is a party, or (3) violate any order, writ,
injunction, decree, statute, rule, or regulation; provided that, (x) the
foregoing shall not apply with respect to any Caesars Party on account of any
defaults arising from the commencement of the Chapter 11 Cases, a CEC Chapter 11
Case, or the pendency of the Restructuring and (y) for the avoidance of doubt,
but without limiting the Caesars Parties’ obligations pursuant to Section
5(b)(i) hereof, nothing in this Section 6(a)(vi) shall, or shall be deemed to,
waive, limit, or otherwise impair each of the Caesars’ Parties ability to
exercise its fiduciary duties as set forth by Section 21 hereof.

(b) The Caesars Parties represent and warrant to the other Restructuring Support
Parties that there are no pending agreements (oral or written), understandings,
negotiations, or discussions with respect to any Alternative Proposal.

 

22



--------------------------------------------------------------------------------

7. Ownership of Claims. Each Claim Holder, severally and not jointly, represents
and warrants as follows:

(a) as of the date of this Agreement, it (i) is either (A) the sole beneficial
owner of the principal amount of Claims set forth below its signature hereto, or
(B) has sole investment or voting discretion with respect to the principal
amount of Claims set forth below its signature hereto and has the power and
authority to bind the beneficial owner(s) of such Claims to the terms of this
Agreement, (ii) has full power and authority to act on behalf of, vote, and
consent to matters concerning such Claims and dispose of, exchange, assign, and
transfer such Claims, and (iii) holds no Claims (other than potential causes of
action or litigation claims, contingent, unmatured or unliquidated claims, or
claims for interest or fees arising under or in connection with any indenture,
credit agreement, or other credit document) that are not identified below its
signature hereto; in each case except as this provision may be specifically
waived, in writing by the Company;

(b) other than pursuant to this Agreement, such Claims that are subject to
Section 7(a) hereof are free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first refusal
or other limitation on disposition or encumbrance of any kind, that would
adversely affect in any way such Consenting Second Lien Creditor’s performance
of its obligations contained in this Agreement at the time such obligations are
required to be performed; and

(c) (i) it is either (A) a qualified institutional buyer as defined in Rule 144A
of the Securities Act of 1933, as amended (the “Securities Act”), (B) an
institutional accredited investor as defined in Rule 501(a)(1), (2), (3), or (7)
under the Securities Act, (C) a non-U.S. person under Regulation S under the
Securities Act, or (D) the foreign equivalent of (A) or (B) above, and (ii) any
securities of any Caesars Party acquired by the applicable Claim Holder in
connection with the Restructuring will have been acquired for investment and not
with a view to distribution or resale in violation of the Securities Act.

8. Termination by Consenting Second Lien Creditors. The Requisite Consenting
Second Lien Creditors may terminate this Agreement upon delivery of written
notice to the Caesars Parties in accordance with Section 27 hereof at any time
after the occurrence of, and in the case of Sections 8(a), 8(b), 8(d), 8(e), or
8(f), during the continuation of, any of the following events (each, a “Creditor
Termination Event”):

(a) the breach by any of the Caesars Parties of any of their obligations,
representations, warranties, or covenants set forth in this Agreement in any
material respect, which breach of covenant or obligation (if curable) remains
uncured for a period of five (5) consecutive Business Days after the receipt by
the Caesars Parties, of written notice of such breach from the Requisite
Consenting Second Lien Creditors;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction (including, without limitation, the Bankruptcy Court), of any
statute, regulation, ruling or order declaring this Agreement or any material
portion hereof to be unenforceable or enjoining or otherwise restricting the
consummation of a material portion of the Restructuring (including with respect
to the regulatory approvals or tax treatment contemplated by the Restructuring),
which action (if curable) remains uncured for a period of five (5) consecutive
Business Days after the receipt by the Caesars Parties and the Consenting Second
Lien Creditors of written notice of such event;

 

23



--------------------------------------------------------------------------------

(c) a trustee under section 1104 of the Bankruptcy Code or an examiner (with
expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code) shall have been appointed in the Chapter 11 Cases or a CEC
Chapter 11 Case;

(d) the Chapter 11 Cases or a CEC Chapter 11 Case shall have been converted to
cases under chapter 7 of the Bankruptcy Code or dismissed, in each case, by
order of the Bankruptcy Court, which order has not otherwise been stayed;

(e) if any of the Definitive Documentation or other documents necessary to
effectuate the Restructuring (including any amendment or modification thereof)
filed with the Bankruptcy Court or otherwise finalized, or has become effective,
shall contain terms and conditions that are not materially consistent with this
Agreement or shall otherwise not be on terms reasonably acceptable to the
Requisite Consenting Second Lien Creditors (as evidenced by their written
approval, which approval may be conveyed in writing by counsel including by
electronic mail), the Company, and CEC, and such material inconsistency remains
uncured for a period of five (5) consecutive Business Days after the receipt by
the Caesars Parties and the Consenting Second Lien Creditors of written notice
of such material inconsistency;

(f) a Caesars Party, or any of their respective Affiliates enters into or
otherwise publicly discloses an agreement, or files any motion or pleading with
a court of competent jurisdiction (including, without limitation, the Bankruptcy
Court), in each case, that is not substantially consistent with this Agreement
and such agreement, motion or pleading has not been terminated, modified or
withdrawn within two (2) Business Days of each of the Company’s and CEC’s
receiving written notice from the Requisite Consenting Second Lien Creditors
that such agreement, motion or pleading is materially inconsistent with this
Agreement, unless such agreement, motion or pleading does not provide for or
seek, and could not result in, relief that would have any adverse impact on the
interest of holders of Second Lien Bond Claims in connection with the
Restructuring;

(g) a Caesars Party executes a letter of intent (or similar document) stating
its intention to pursue an Alternative Proposal or otherwise publicly announces
the terms of an Alternative Proposal;

(h) other than pursuant to any relief sought by a Caesars Party that is not
materially inconsistent with its obligations hereunder, the Bankruptcy Court
grants relief terminating, annulling, or modifying the automatic stay (as set
forth in section 362 of the Bankruptcy Code) with regard to any assets of such
Caesars Party having an aggregate fair market value in excess of $5,000,000
without the written consent of the Requisite Consenting Second Lien Creditors;

(i) the distributions, rights and privileges (including, without limitation, the
forms of consideration) to be provided to holders of Second Lien Bond Claims
pursuant to the terms of the Plans in connection with the Restructuring have not
been indefeasibly received by such holders on or before the Outside Date;

(j) a CEC Bankruptcy Event, unless consented to by CEC within fifteen days of
such CEC Bankruptcy Event;

 

24



--------------------------------------------------------------------------------

(k) CEC enters into a settlement or other agreement in respect of any of the
counts asserted against it in any of the Guaranty Cases that materially and
adversely affects (or would materially and adversely affect if consummated)
Consenting Second Lien Creditors’ ability to obtain the recoveries contemplated
in the Plans, including but not limited to the value of any guaranties of
indebtedness or other obligations to be provided by CEC thereunder;

(l) if prior to March 31, 2017, (i) the CEC Petition Date has occurred, (ii) a
CEC Plan, which together with the CEOC Plan would provide treatment to the
Consenting Second Lien Creditors that is economically identical in all respects
to their treatment in the CEOC Plan, has not been filed and (iii) the CEOC
Confirmation Order has not been entered;

(m) the exercise by any Caesars Party of its rights pursuant to Section 21
hereof;

(n) if any Caesars Parties RSAs shall terminate and/or otherwise be of no
further force and effect;

(o) if the Confirmation Hearing with respect to the CEOC Plan has not commenced
on or prior to January 31, 2017;

(p) the Effective Date has not occurred by the Outside Date;

(q) any Caesars Party commences an action to challenge the validity or priority
of, or to avoid, the liens on any asset or assets comprising any portion of the
collateral securing the Second Lien Bond Debt;

(r) if the Non-Caesars Contribution Amount is not reasonably satisfactory to the
Requisite Consenting Second Lien Creditors; or

(s) in the event of a CEC Chapter 11 Case, if (i) CEC has not filed a motion
with the Bankruptcy Court to assume this Agreement pursuant to section 365 of
the Bankruptcy Code within five (5) business days of the CEC Petition Date or
(ii) the Bankruptcy Court has not entered an order authorizing CEC’s assumption
of this Agreement pursuant to section 365 of the Bankruptcy Code within
forty-five (45) days of the CEC Petition Date.

9. Mutual Termination. This Agreement may be terminated by mutual agreement
among (a) the Caesars Parties, and (b) the Requisite Consenting Second Lien
Creditors.

10. Company Termination Events. This Agreement may be terminated by delivery to
the other Parties of a written notice, delivered in accordance with Section 27
of this Agreement, by the Company upon the occurrence of any of the following
events (each a “Company Termination Event”):

(a) the breach by any Restructuring Support Party (other than the Company) of
any of the obligations, representations, warranties, or covenants of such
Restructuring Support Party set forth in this Agreement in any respect that
materially and adversely affects the Company’s interests in connection with the
Restructuring, which breach remains uncured for a

 

25



--------------------------------------------------------------------------------

period of five (5) consecutive Business Days after the receipt by such breaching
Restructuring Support Party from the Company of written notice of such breach;
provided that, with respect to a breach by one or more Consenting Second Lien
Creditors, the foregoing shall apply only if (x) non-breaching Consenting Second
Lien Creditors with power to vote in favor of the Plans do not then hold at
least 1/2 plus one dollar of Second Lien Bond Debt under (i) the indenture
governing CEOC’s 10.00% second-priority senior secured notes due 2018 and (ii)
the indenture governing CEOC’s 12.75% second-priority senior secured notes due
2018, and (y) such breach would otherwise have a material adverse effect on the
Restructuring;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) consecutive Business Days after the receipt by the Caesars
Parties and the Consenting Second Lien Creditors of written notice of such
event; provided that the Caesars Parties have otherwise complied with their
obligations under Section 5(a)(i) of this Agreement;

(c) the exercise by the Company of its fiduciary duties as set forth in
Section 21 hereof;

(d) any Party other than the Company files any motion or pleading with the
Bankruptcy Court that is not substantially consistent with this Agreement and
such motion or pleading has not been withdrawn or corrected within seven (7)
Business Days of such Party receiving written notice from the Company that such
motion or pleading is materially inconsistent with this Agreement;

(e) if any of the Definitive Documentation (including any amendment or
modification thereof) is filed with the Bankruptcy Court in a CEC Chapter 11
Case or otherwise finalized, or has become effective, shall contain terms and
conditions that are not substantially consistent with this Agreement or shall
otherwise not be on terms reasonably acceptable to the Company, and such
material inconsistency remains uncured for a period of five (5) consecutive
Business Days after the receipt by the Restructuring Support Parties of written
notice of such material inconsistency;

(f) if the Company, CEC, and the Requisite Consenting Second Lien Creditors have
not agreed on the source of the New CEC Common Equity (as a percentage of the
total amount of New CEC Common Equity) to be received by holders of claims in
Classes F, H, I, J, K and L, excluding the equity underlying the New CEC
Convertible Notes, but including any amounts received as payment for the Stay
Fee and the Consensual Deal / Plan Confirmation Fee in excess of 19.357%; or

(g) the Effective Date has not occurred by the Outside Date.

11. CEC Termination Events. CEC may terminate this Agreement upon delivery of
written notice to the other Parties in accordance with Section 27 hereof at any
time after the occurrence of, and in the case of Sections 11(b), 11(e), or 11(g)
during the continuation of, any of the following events (each, a “CEC
Termination Event,” and together with the Creditor Termination Events and the
Company Termination Events, the “Termination Events”):

(a) the breach by any Restructuring Support Party (other than CEC) of any of the
obligations, representations, warranties, or covenants of such Restructuring
Support Party set forth in this Agreement in any respect that materially and
adversely affects CEC’s interests in

 

26



--------------------------------------------------------------------------------

connection with the Restructuring, which breach remains uncured for a period of
five (5) consecutive Business Days after the receipt by such breaching
Restructuring Support Party from CEC of written notice of such breach; provided
that, with respect to a breach by one or more Consenting Second Lien Creditors,
the foregoing shall apply only if (x) non-breaching Consenting Second Lien
Creditors with power to vote in favor of the Plans do not then hold at least 1/2
plus one dollar of Second Lien Bond Debt under (i) the indenture governing
CEOC’s 10.00% second-priority senior secured notes due 2018 and (ii) the
indenture governing CEOC’s 12.75% second-priority senior secured notes due 2018,
and (y) such breach would otherwise have a material adverse effect on the
Restructuring;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) consecutive Business Days after the receipt by the Caesars
Parties and the Consenting Second Lien Creditors of written notice of such
event; provided that the Caesars Parties have otherwise complied with their
obligations under Section 5(a)(i) of this Agreement;

(c) the exercise by CEC of its fiduciary duties as set forth in Section 21
hereof;

(d) any Party (other than CEC) files any motion or pleading with the Bankruptcy
Court in the Chapter 11 Cases or a CEC Chapter 11 Case that is not substantially
consistent with this Agreement and such motion or pleading has not been
withdrawn or corrected within seven (7) Business Days of such Party receiving
written notice from CEC that such motion or pleading is materially inconsistent
with this Agreement;

(e) if any of the Definitive Documentation (including any amendment or
modification thereof) is filed with the Bankruptcy Court in the Chapter 11 Cases
or otherwise finalized, or has become effective, shall contain terms and
conditions that are not substantially consistent with this Agreement or shall
otherwise not be on terms reasonably acceptable to the Company, and such
material inconsistency remains uncured for a period of five (5) consecutive
Business Days after the receipt by the Restructuring Support Parties of written
notice of such material inconsistency;

(f) a trustee under section 1104 of the Bankruptcy Code or an examiner (with
expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code) shall have been appointed in the Chapter 11 Cases;

(g) the Chapter 11 Cases are converted to cases under chapter 7 of the
Bankruptcy Code, or the Chapter 11 Cases shall have been dismissed, in each
case, by order of the Bankruptcy Court, which order has not otherwise been
stayed;

(h) other than pursuant to any relief sought by the Company that is not
materially inconsistent with its obligations hereunder, the Bankruptcy Court
grants relief

 

27



--------------------------------------------------------------------------------

terminating, annulling, or modifying the automatic stay (as set forth in section
362 of the Bankruptcy Code) with regard to any assets of the Company having an
aggregate fair market value in excess of $5,000,000 without the written consent
of the Requisite Consenting Second Lien Creditors;

(i) a 105 Injunction Order is not in full force and effect; provided, that CEC
may only terminate the Agreement pursuant to this Section 11(h) within 14 days
of a 105 Injunction Order not being in full force and effect;

(j) if the Company, CEC, and the Requisite Consenting Second Lien Creditors have
not agreed on the source of the New CEC Common Equity (as a percentage of the
total amount of New CEC Common Equity) to be received by holders of claims in
Classes F, H, I, J, K and L, excluding the equity underlying the New CEC
Convertible Notes, but including any amounts received as payment for the Stay
Fee and the Consensual Deal / Plan Confirmation Fee in excess of 19.357%; or

(k) the Effective Date has not occurred by the Outside Date.

12. Termination.

(a) No Party may exercise any of its respective termination rights as set forth
in Section 8 or Section 10, or Section 11 hereof, as applicable, if such Party
has failed to perform or comply in all material respects with the terms and
conditions of this Agreement (unless such failure to perform or comply arises as
a result of another Party’s actions or inactions), with such failure to perform
or comply causing, or resulting in, the occurrence of the Termination Event
specified herein.

(b) Upon the termination of this Agreement pursuant to Section 8, Section 9,
Section 10, or Section 11 hereof, or the exercise of a Caesars Party’s fiduciary
duty pursuant to Section 21 hereof, all Parties shall be released from their
commitments, undertakings, and agreements under or related to this Agreement,
and there shall be no liability or obligation on the part of any Party.

(c) Notwithstanding Section 12(b) hereof, in no event shall any termination of
this Agreement relieve a Party from (i) liability for its breach or
non-performance of its obligations hereunder prior to the termination date, and
(ii) obligations under this Agreement which by their terms expressly survive a
termination date; provided, however, that, notwithstanding anything to the
contrary contained herein, any Termination Event (including any automatic
termination) may be waived in accordance with the procedures established by
Section 15 hereof, in which case such Termination Event so waived shall be
deemed not to have occurred, this Agreement consequently shall be deemed to
continue in full force and effect, and the rights and obligations of the Parties
shall be restored, subject to any modification set forth in such waiver. Upon a
Termination Event that releases a Consenting Second Lien Creditor from its
commitments, undertakings, and agreements under or related to this Agreement (as
set forth in Section 12(b)), unless otherwise agreed to in writing by such
Consenting Second Lien Creditor, any and all votes, approvals, or consents
delivered by such Consenting Second Lien Creditor and, as applicable, its
Affiliates, subsidiaries, managed funds, representatives, agents,

 

28



--------------------------------------------------------------------------------

and employees in connection with the Restructuring prior to such termination
date shall be deemed, for all purposes, to be null and void from the first
instance and shall not be considered or otherwise used in any manner by the
Company.

13. Transfer of Claims. The Restructuring Support Parties agree, with the
exception of the permitted transfers and purchases enumerated in (a) and (b)
below, that no Restructuring Support Party will, directly or indirectly, sell,
contract to sell, give, assign, hypothecate, pledge, encumber, grant a security
interest in (except for any lien or security interest in favor of a
broker-dealer over property held in an account with such broker-dealer generally
and which lien or security interest is released upon any transfer of such
property) offer, sell any option or contract to purchase, or otherwise transfer
or dispose of, any economic, voting or other rights in or to, by operation of
law or otherwise (collectively, “Transfer”), all or any portion of its Claims
now or hereafter owned, and no such Transfer will be effective, unless the
transferee executes and provides to the Company and Willkie a transfer agreement
in the form attached hereto as Exhibit E within two (2) Business Days of the
execution of an agreement (or trade confirmation) in respect of such
Transfer. For the avoidance of doubt, the Caesars Parties agree that any such
transfer agreement shall be included in the definition of “Confidential Claims
Information” in Section 5(a)(iii) hereof. In addition to the foregoing Transfer,
the following Transfers shall be permitted:

(a) any Transfer by one Consenting Creditor to an Affiliate of such Consenting
Creditor or one or more of its affiliated funds or an affiliated entity or
entities with a common investment advisor or investment manager (in each case,
other than portfolio companies); provided that, for the avoidance of doubt, any
transferee under this Section 13(a) shall be deemed a Consenting Creditor for
purposes of this Agreement, effective as of the date of the Transfer, and any
transferor under this Section 13(a) shall remain liable in all respects for any
breach of this Agreement by such transferee; and

(b) any Transfer by one Consenting Second Lien Creditor to another Consenting
Second Lien Creditor.

Any Transfer of any Restructuring Support Party’s Claims that does not comply
with the foregoing shall be deemed void ab initio; provided, however, for the
avoidance of doubt, that upon any purchase, acquisition, or assumption by any
Restructuring Support Party of any Claims, such Claims shall automatically be
deemed to be subject to all the terms of this Agreement. The restrictions in
this Agreement are in addition to any Transfer restrictions in the Credit
Agreement, the First Lien Indentures, the Second Lien Indentures and the
Unsecured Indentures, and in the event of a conflict the Transfer restrictions
contained in this Agreement shall control; provided, however, that nothing
herein shall restrict, waive, or suspend any consent right the Company may have
with respect to any Transfer.

Notwithstanding the foregoing, a Qualified Marketmaker, acting solely in its
capacity as such, that acquires any Claim subject to this Agreement shall not be
required to execute a Transfer Agreement or otherwise agree to be bound by the
terms and conditions set forth herein if, and only if, such Qualified
Marketmaker sells or assigns such Claim within ten (10) Business Days of its
acquisition and the purchaser or assignee of such Claim is a Consenting Creditor
or an entity that executes and provides a Transfer Agreement in accordance with
the terms set forth

 

29



--------------------------------------------------------------------------------

herein; provided that if a Qualified Marketmaker, acting solely in its capacity
as such, acquires debt from an entity who is not a Consenting Creditor with
respect to such debt (collectively, “Qualified Unrestricted Claims”), such
Qualified Marketmaker may Transfer any right, title or interest in such
Qualified Unrestricted Claims without the requirement that the transferee
execute a Transfer Agreement; provided further that any such Qualified
Marketmaker that is a Party to this Agreement shall otherwise be subject to the
terms and conditions of this Agreement (including Section 2(a)(iii) hereof) with
respect to Qualified Unrestricted Claims pending the completion of any such
Transfer.

Notwithstanding anything herein to the contrary: (a) to the extent that a
Restructuring Support Party effects the Transfer of all of its Claims in
accordance with this Agreement, such Restructuring Support Party shall cease to
be a Party to this Agreement in all respects and shall have no further
obligations hereunder; provided, however, that if such Restructuring Support
Party acquires a Claim at any point thereafter, it shall be deemed to be a Party
to this Agreement on the same terms as if it had not effected a Transfer of all
of its Claims; and (b) subject to Section 2(a)(iii) hereof, to the extent that a
Restructuring Support Party effects the Transfer of a Claim that it holds as a
participant (and not grantor) pursuant to a participation agreement with voting
provisions substantially similar to those set forth in the form of participation
agreement produced by the Loan Syndications & Trading Association, the
transferee thereof shall not be required to execute a Transfer Agreement.

14. Cooperation.

(a) During the Chapter 11 Cases, the Company shall use commercially reasonable
efforts to provide to Willkie (i) drafts of all material motions, applications
(other than applications seeking to retain professional advisors), and other
documents the Company intends to file with the Bankruptcy Court, no less than
three (3) Business Days before the date when the Company intends to file any
such document unless such advance notice is impossible or impracticable under
the circumstances, in which case the Company shall notify telephonically or by
electronic mail counsel to the Consenting Second Lien Creditors to advise it of
the documents to be filed and the facts that make the provision of advance
copies no less than three (3) Business Days before submission impossible or
impracticable, and shall provide such copies as soon as reasonably possible
thereafter, and (ii) copies of all material documents actually filed by the
Company with the Bankruptcy Court promptly but not later than one (1) day after
such filing.

(b) During a CEC Chapter 11 Case, CEC shall use commercially reasonable efforts
to provide to Willkie (i) drafts of all material motions, applications (other
than applications seeking to retain professional advisors), and other documents
CEC intends to file with the Bankruptcy Court, no less than three (3) Business
Days before the date when CEC intends to file any such document unless such
advance notice is impossible or impracticable under the circumstances, in which
case CEC shall notify telephonically or by electronic mail counsel to the
Consenting Second Lien Creditors to advise it of the documents to be filed and
the facts that make the provision of advance copies no less than three (3)
Business Days before submission impossible or impracticable, and shall provide
such copies as soon as reasonably possible thereafter, and (ii) copies of all
material documents actually filed by CEC with the Bankruptcy Court promptly but
not later than one (1) day after such filing.

 

30



--------------------------------------------------------------------------------

15. Amendments. No amendment, modification, waiver, or other supplement of the
terms of this Agreement shall be valid unless such amendment, modification,
waiver, or other supplement is in writing and has been signed by the Caesars
Parties and the Requisite Consenting Second Lien Creditors; provided, however,
that:

(a) no such consents shall be required from any Consenting Second Lien Creditor
with respect to any modification or amendment or any other agreement, document
or other instrument implementing the Restructuring, regarding the treatment of
Claims other than with respect to Second Lien Bond Claims, so long as it would
not, reasonably construed, have an adverse impact on the interests of holders of
Second Lien Bond Claims (including with respect to the form or value of
recoveries to be provided on account of such Claims pursuant to the
Restructuring, including the value of any guaranties of indebtedness or other
obligations to be provided by CEC thereunder), in their capacities as such, in
connection with the Restructuring;

(b) no such consents shall be required from any Consenting Second Lien Creditor
with respect to any modification or amendment or any other agreement, document
or other instrument implementing the Restructuring, and they shall remain bound
hereunder and thereunder, so long as the Consenting Second Lien Creditors shall
receive their aggregate recovery hereunder without any reduction, whether or not
such recovery is given to all holders of Second Lien Bond Claims whether via
distributions under the Plans, via fees, or a combination thereof; provided that
any such modification or amendment does not unfairly discriminate against any
Consenting Second Lien Creditor;

(c) any amendment to this Agreement to (i) the defined terms “Consenting Second
Lien Creditors” or “Requisite Consenting Second Lien Creditors,” (ii) Section 13
hereof or (iii) this Section 15, shall require the written consent of the
Company, CEC and each Consenting Second Lien Creditor;

(d) any amendment that would materially and adversely affect any Consenting
Second Lien Creditor that is a holder of Second Lien Bond Claims, solely in its
capacity as such, in a manner that is disproportionate to any other holder of
Second Lien Bond Claims, solely in its capacity as such, shall require the prior
written consent of the adversely affected Consenting Second Lien Creditor;

(e) for the avoidance of doubt, any waiver of any of the conditions to the
effectiveness of this Agreement set forth by Section 16 hereof may be waived
only upon the express written consent of each of the Caesars Parties and the
Requisite Consenting Second Lien Creditors;

(f) the Company in the Chapter 11 Cases may waive application of the
representations and warranties set forth by Section 7(a)(ii) and Section
7(a)(iii) hereof in all or in part with respect to any Consenting Second Lien
Creditor in its sole discretion, but in consultation with CEC;

(g) CEC in a CEC Chapter 11 Case may waive application of the representations
and warranties set forth by Section 7(a)(ii) and Section 7(a)(iii) hereof in all
or in part with respect to any Consenting Second Lien Creditor in its sole
discretion, but in consultation with the Company; and

(h) any amendment, modification, supplement or other change with respect to the
amount, form, timing, economics or value of any Consenting Second Lien
Creditor’s entitlement to distributions, fees or other consideration as set
forth in this Agreement shall, subject to Section 15(a) and Section 15(b),
require the written consent of each Consenting Second Lien Creditor.

 

31



--------------------------------------------------------------------------------

16. Conditions to Effectiveness. This Agreement shall only become effective and
enforceable against the parties hereto on the date that this Agreement shall
have been executed by (i) the Caesars Parties and (ii) Consenting Second Lien
Creditors beneficially owning or controlling with the power to vote in favor of
the Plans at least 50.1% of the aggregate outstanding amount of the Company’s
obligations under (a) the indenture governing CEOC’s 10.00% second-priority
senior secured notes due 2018 and (b) the indenture governing CEOC’s 12.75%
second-priority senior secured notes due 2018 (the date upon which this
Agreement becomes so effective, the “Agreement Effective Date”); provided,
further, that if the conditions to effectiveness set forth in the preceding
sentence are not satisfied, or waived by the Caesars Parties and the Requisite
Consenting Second Lien Creditors, on or before August 31, 2016, which date may
be extended one time for a further 30 days by agreement of the Caesars Parties
and the Requisite Consenting Second Lien Creditors, this Agreement automatically
shall be null and void ab initio and of no force or effect.

17. Entire Agreement. This Agreement, including the Plans and the Definitive
Documents, constitutes the entire agreement of the Parties with respect to the
subject matter of this Agreement, and supersedes all other prior negotiations,
agreements and understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement; provided, however, that any
confidentiality agreement executed by any Restructuring Support Party shall
survive this Agreement and shall continue to be in full force and effect in
accordance with its terms.

18. Survival of Agreement. Each of the Parties acknowledges and agrees that this
Agreement is being executed in connection with negotiations concerning a
possible restructuring of the Company, and (a) the exercise of the rights
granted in this Agreement (including giving of notice of termination) shall not
be a violation of the automatic stay provisions of section 362 of the Bankruptcy
Code and (b) the Company hereby waives its right to assert a contrary position
in the Chapter 11 Cases, if any, with respect to the foregoing. The Parties
further acknowledge and agree that, if a CEC Bankruptcy Event occurs, (a) the
exercise of the rights granted in this Agreement (including giving of notice of
termination) shall not be a violation of the automatic stay provisions of
section 362 of the Bankruptcy Code with respect to any CEC bankruptcy and (b)
CEC hereby waives its right to assert a contrary position in any such bankruptcy
with respect to the foregoing and agrees that it will cooperate fully with
Consenting Second Lien Creditors in obtaining a modification of the automatic
stay to the extent necessary to permit Consenting Second Lien Creditors to
exercise their rights under this Agreement.

 

32



--------------------------------------------------------------------------------

19. No Waiver of Participation and Preservation of Rights. If the transactions
contemplated herein are not consummated, or following the occurrence of the
termination of this Agreement with respect to all Parties, if applicable,
nothing herein shall be construed as a waiver by any Party of any or all of such
Party’s rights, remedies, claims, and defenses and the Parties expressly reserve
any and all of their respective rights, remedies, claims and defenses.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

21. Caesars Parties Fiduciary Duties.

(a) Nothing in this Agreement shall otherwise require the Company or, if it is a
debtor under title 11 of the United States Code, CEC, or any of the respective
directors of the Company or CEC, each in its capacity as a director of the
Company or CEC, if it is a debtor under title 11 of the United States Code, to
take any action, or to refrain from taking any action, to the extent
inconsistent with its or their fiduciary obligations under applicable law (as
reasonably determined by them in good faith after consultation with legal
counsel) (a “Fiduciary Obligation Determination”), provided, however, that the
occurrence of any of the following changes, events or circumstances shall not,
in and of itself, form the basis for CEC making a Fiduciary Obligation
Determination: (i) any decision in Marblegate Asset Mgmt. v. Educ. Mgmt. Corp.,
75 F. Supp. 3d 592, 614 (S.D.N.Y. 2014), presently on appeal to the Second
Circuit Court of Appeals or any of the Caesars Cases; (ii) any legislative
change to the Trust Indenture Act of 1939 or (iii) any of the claims objections,
adversary proceedings or other actions referenced in Section 2(a)(ix), Section
2(a)(x) or Section 5(b)(iv) hereof.

(b) All Consenting Second Lien Creditors reserve all rights they may have,
including the right (if any) to challenge any exercise by the Company or CEC, as
a debtor under title 11 of the United States Code, of its respective fiduciary
duties.

22. Headings. The headings of the Sections, paragraphs, and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

23. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Restructuring Support Parties under this
Agreement shall be several, not joint. No Restructuring Support Party shall, as
a result of its entering into and performing its obligations under this
Agreement, be deemed to be part of a “group” (as that term is used in
section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder) with any of the other Restructuring
Support Parties. It is understood and agreed that no Consenting Second Lien
Creditor has any duty of trust or confidence in any kind or form with any other
Consenting Second Lien Creditor, and, except as expressly provided in this
Agreement, there are no commitments among or between them. In this regard, it is
understood and agreed that any Consenting Second Lien Creditor may trade in the
Claims or other debt or equity securities of the Company without the consent of
the Company or any other Consenting Second Lien Creditor, subject to applicable
securities laws, the terms of

 

33



--------------------------------------------------------------------------------

this Agreement, and the terms of the Second Lien Indentures; provided, however,
that no Consenting Second Lien Creditor shall have any responsibility for any
such trading to any other entity by virtue of this Agreement. No prior history,
pattern, or practice of sharing confidences among or between the Consenting
Second Lien Creditors shall in any way affect or negate this understanding and
agreement.

24. Specific Performance; Remedies Cumulative. It is understood and agreed by
the Parties that, without limiting any other remedies available at law or
equity, money damages would be an insufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy of any
such breach, including, without limitation, an order of the Bankruptcy Court or
other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder, without the necessity of proving the
inadequacy of money damages as a remedy. Each of the Parties hereby waives any
defense that a remedy at law is adequate and any requirement to post bond or
other security in connection with actions instituted for injunctive relief,
specific performance, or other equitable remedies.

25. No Commitment. No Restructuring Support Party shall be obligated to fund or
otherwise be committed to provide funding in connection with the Restructuring,
except pursuant to a separate commitment letter or definitive documentation
relating specifically to such funding, if any, that has been (i) executed by
such Restructuring Support Party and (ii) approved by the Bankruptcy Court, as
necessary, along with the satisfaction of any conditions precedent to such
funding requirements.

26. Governing Law and Dispute Resolution. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to such state’s choice of law provisions which would require the
application of the law of any other jurisdiction. Each of the Parties hereby
agrees that the Bankruptcy Court shall have exclusive jurisdiction of all
matters arising out of or in connection with this Agreement; provided however,
that if a CEC Bankruptcy Event occurs, the court in which the proceeding
initiated by such CEC Bankruptcy Event is pending shall have concurrent
jurisdiction to enforce CEC’s compliance with this Agreement.

27. Notices. All notices, requests, documents delivered, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, by facsimile transmission, mailed (first
class postage prepaid) or by electronic mail (“e-mail”) to the Parties at the
following addresses, facsimile numbers, or e-mail addresses:

If to the Company:

Caesars Entertainment Operating Company, Inc.

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

E-mail Address: tlambert@caesars.com

 

34



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP 601 Lexington Ave New York, NY 10022 Attn:    Paul M.
Basta, P.C.    Nicole L. Greenblatt, P.C. Facsimile: (212) 446 4900
E-mail Address:    paul.basta@kirkland.com    ngreenblatt@kirkland.com

-and-

 

Kirkland & Ellis LLP 300 North LaSalle Chicago, IL 60654 Attn:   

David R. Seligman, P.C.

  

Joseph M. Graham

E-mail Address:   

dseligman@kirkland.com

   joe.graham@kirkland.com Facsimile: (312) 862-2200

If to CEC:

Caesars Entertainment Corp.

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

E-mail Address:   tdonovan@caesars.com

With a copy to (which shall not constitute notice):

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attn:

  

Jeffrey D. Saferstein

  

Samuel E. Lovett

Telephone: (212) 373-3000

Facsimile (212) 373-2053

E-mail Address:

  

jsaferstein@paulweiss.com

  

slovett@paulweiss.com

-and-

Milbank, Tweed, Hadley & McCloy LLP

601 South Figueroa Street, 30th Floor

Los Angeles, CA 90017

Attn:    Paul S. Aronzon

            Thomas R. Kreller Telephone: (213) 892-4000 Fax: (213) 629-5063
Email Address:     paronzon@milbank.com     tkreller@milbank.com

 

35



--------------------------------------------------------------------------------

If to a Consenting Second Lien Creditor, to the address set forth beneath such
lender’s signature block,

with a copy to (which shall not constitute notice):

 

Willkie Farr & Gallagher LLP 787 Seventh Avenue New York, NY, 10019-6099 Attn:
   Paul Shalhoub    Rachel Strickland Telephone: (212) 728-8000 Facsimile: (212)
728-8111 E-mail Address:    pshalhoub@willkie.com    rstrickland@willkie.com

28. Third-Party Beneficiaries. Unless expressly stated herein, the terms and
provisions of this Agreement are intended solely for the benefit of the Parties
hereto and their respective successors and permitted assigns, and it is not the
intention of the Parties to confer third-party beneficiary rights upon any other
Person.

29. Settlement Discussions. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than to prove the existence of this Agreement
or in a proceeding to enforce the terms of this Agreement.

30. Good-Faith Cooperation; Further Assurances. The Parties shall cooperate with
each other in good faith in respect of matters concerning the implementation and
consummation of the Restructuring.

31. Access. The Company and CEC will promptly provide the Second Lien Bond
Professionals reasonable access, upon reasonable notice, during normal business
hours to relevant properties, books, contracts (including any Executory
Contracts and Unexpired Leases), commitments, records, management and executive
personnel, and advisors of the Company (other than with respect to materials
subject to attorney-client privilege or where granting such access is prohibited
by law); provided, however, that the Company’s or CEC’s obligations hereunder
shall be conditioned upon such Party being party to an appropriate
confidentiality agreement or undertaking; provided, further, however, that any
existing confidentiality agreements entered into between the Company or CEC, on
one hand, and a Party, on the other hand, shall be deemed to be appropriate.

 

36



--------------------------------------------------------------------------------

32. Qualification on Consenting Second Lien Creditor Representations. The
Parties acknowledge that all representations, warranties, covenants, and other
agreements made by any Consenting Second Lien Creditor that is a separately
managed account of an investment manager are being made only with respect to the
Claims managed by such investment manager (in the amount identified on the
signature pages hereto), and shall not apply to (or be deemed to be made in
relation to) any Claims that may be beneficially owned by such Consenting Second
Lien Creditor that are not held through accounts managed by such investment
manager.

33. Publicity. The Company shall use its commercially reasonable efforts to
submit drafts to the Second Lien Bond Professionals of any press releases and
public documents that constitute disclosure of the existence or terms of this
Agreement or any amendment to the terms of this Agreement at least three (3)
Business Days prior to making any such disclosure, and shall afford them a
reasonable opportunity under the circumstances to comment on such documents and
disclosures and shall incorporate any such reasonable comments in good faith.

34. CEC Bankruptcy or Similar Proceeding. Except as otherwise provided herein,
nothing herein shall be construed to limit or impair in any way a Consenting
Second Lien Creditor’s, the Trustee’s or the Collateral Agent’s respective
rights or ability to appear in or take any other action to protect its interests
(or, in the case of the Trustee and the Collateral Agent, the interests of their
beneficiaries) in connection with any proceeding related to a CEC Chapter 11
Case.

35. Second Priority Noteholder Committee. Notwithstanding any Consenting Second
Lien Creditors being members of the Second Priority Noteholder Committee, all
Consenting Second Lien Creditors are entering into this Agreement in their
individual capacities as creditors of the Company and not as members of the
Second Priority Noteholder Committee. This Agreement in no way binds or
obligates the Second Priority Noteholders Committee. All rights of the Second
Priority Noteholders Committee and its members, in their capacity as such, are
preserved.

36. Participation in New CEC Capital Raise. All Consenting Second Lien Creditors
shall be afforded the option to participate in any New CEC Capital Raise on a
pro rata basis according to the amount of New CEC Common Equity received on
account of all Claims held by such lenders.

37. Consensual Deal / Plan Confirmation Fee. Subject to (a) Consenting Second
Lien Creditors holding at least 66.7% of the aggregate outstanding amount of the
Company’s obligations under the Second Lien Indentures signing the Agreement or
(b) the CEOC Plan being confirmed pursuant to Bankruptcy Code section 1129(b),
and in consideration for having confirmed Plans, CEC shall pay the Consensual
Deal / Plan Confirmation Fee to the Consensual Deal / Plan Confirmation Fee
Parties. Once earned, if the CEOC Plan is confirmed, CEC shall pay the
Consensual Deal / Plan Confirmation Fee in New CEC Common Equity (at a price per
share of New CEC Common Equity using an equity value for New CEC of $7.0
billion, which assumes $1 billion of New CEC Convertible Notes and is the
midpoint under the CEOC

 

37



--------------------------------------------------------------------------------

Disclosure Statement)3, to the Consensual Deal / Plan Confirmation Fee Parties
on the Effective Date, and if the CEOC Plan is not confirmed, CEC shall pay the
Consensual Deal / Plan Confirmation Fee in cash to the Consensual Deal / Plan
Confirmation Fee Parties within five (5) Business Days of the termination of
this Agreement. Once earned and upon the assumption of this Agreement by CEC in
a CEC Chapter 11 Case, the Consensual Deal / Plan Confirmation Fee Parties will
have an allowed administrative claim against CEC in the amount of the Consensual
Deal / Plan Confirmation Fee. CEC’s obligation to pay the Consensual Deal / Plan
Confirmation Fee shall survive any termination of this Agreement by (a) the
Requisite Consenting Second Lien Creditors or the Company on account of a breach
by CEC of its obligations hereunder or (b) CEC pursuant to Sections 11(c) or
11(j) hereof.

[Signature Pages Follow]

 

3  For the avoidance of doubt, assuming 100% participation, the Consensual Deal
/ Plan Confirmation Fee shall equal 4.041% of New CEC Common Equity on a fully
diluted basis (giving effect to the issuance of the New CEC Convertible Notes
but not taking into account any dilution from any New CEC Capital Raise).

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

CAESARS ENTERTAINMENT OPERATING COMPANY, INC., on behalf of itself and each of
the debtors in the Chapter 11 Cases By:  

/s/ Randall Eisenberg

  Name: Randall Eisenberg   Title: Chief Restructuring Officer CAESARS
ENTERTAINMENT CORPORATION By:  

/s/ Eric Hession

Name:   Eric Hession Title:   CFO



--------------------------------------------------------------------------------

Exhibit A

Instruction Letter for 12.75% Second-Priority Senior Secured Notes due 2018

BOKF, N.A.

One Williams Center, 10SW

Tulsa, OK 74103

Direct Dial: (918) 588-6728

Facsimile: (918) 588-6083

Attn: Marrien Neilson, Senior Vice President

Reference is made to the Indenture, dated as of April 16, 2010, by and between
the Escrow Issuers, CEC, and the 12.75% Second Lien Notes Indenture Trustee,
providing for the issuance of 12.75% Second-Priority Senior Secured Notes due
2018 (the “Notes”), as amended, amended and restated, supplemented, or otherwise
modified from time to time (the “Indenture”). Pursuant to Section 6.05 of the
Indenture, the undersigned, constituting holders (collectively, the “Majority
Holders”) of a majority in principal amount of outstanding Notes, hereby direct
you, solely in your capacity as successor trustee under the Indenture (solely in
such capacity, “you”): (a) to execute and file a stipulation substantially in
the form of the stipulation annexed as an exhibit hereto (the “Stipulation”)
providing for a stay of the prosecution of the case titled BOKF, N.A., solely in
its capacity as successor Indenture Trustee for the 12.75% Second-Priority
Senior Secured Notes due 2018 v. Caesars Entertainment Corporation, Case No.
15-cv-01561 (S.D.N.Y.) (the “BOKF Case”); and (b) to discontinue the prosecution
of the BOKF Case, except as may be necessary or appropriate to seek approval of
the Stipulation or to assert claims or causes of action that may be subject to a
statute of limitations or similar defense and are not subject to a tolling
agreement reasonably satisfactory to the you, holders of a majority in principal
amount of outstanding Notes, and the defendants in the BOKF Case.

Certain, but not all, of the Majority Holders that are signatories below may
have previously provided directions (the “Previous Directions”) to you
regarding, inter alia, prosecution of the BOKF Case. For the sake of clarity,
the directions stated in this letter, upon delivery to you by the Majority
Holders, shall constitute additional directions to you. In addition, this letter
shall constitute a revocation of any Previous Directions given to you pursuant
to any other direction letter or agreement, to the fullest extent the directions
herein are inconsistent therewith.

Each undersigned holder hereby represents, warrants and certifies that, as of
the date hereof, (i) such holder is either (A) the sole beneficial owner of the
principal amount of Notes set forth below its signature hereto, or (B) has sole
investment or voting discretion with respect to the principal amount of Notes
set forth below its signature hereto and has the power and authority to bind the
beneficial owner(s) of such Notes to the terms of this letter, (ii) such holder
has full power and authority to act on behalf of, vote, and consent to matters
concerning such Notes, (iii) this letter has been duly authorized, executed and
delivered by an authorized officer or director thereof, and (iv) the Trustee has
not provided any advice to such holder regarding this letter or any direction
contained herein.



--------------------------------------------------------------------------------

This letter may be executed in one or more counterparts, each of which, when so
executed, shall constitute the same instrument and the counterparts may be
delivered by facsimile transmission or by electronic mail in portable document
format (.pdf).

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

Noteholder                                           , By:  

 

  Name:   Title:

Address:  

 

 

 

 

 

Principal Amount of Notes held: ($)             



--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

      BOKF, N.A., solely in its capacity as successor    )    Indenture Trustee
for the 12.75% Second-Priority    )    Senior Secured Notes due 2018    )      
)    Plaintiff,    )    Case No. 1:15-cv-01561-JSR    )   

v.

   )       )    CAESARS ENTERTAINMENT CORPORATION,    )       )    Defendant,   
)       )   

 

     

STIPULATION AND [PROPOSED] ORDER

WHEREAS, Plaintiff BOKF, N.A. in its capacity as successor Indenture Trustee for
the Notes (“BOKF”) brings this action on behalf of the holders (the
“Noteholders”) of Caesars Entertainment Operating Company’s (“CEOC”) 12.75%
Second-Priority Senior Secured Notes due 2018 (the “Notes”);

WHEREAS, on [            ], 2016, Defendant Caesars Entertainment Corporation
(“CEC”), CEOC, and certain Noteholders collectively holding in excess of 50.1%
of the outstanding Notes entered into a Restructuring Support and Forbearance
Agreement (“RSA”) respecting CEOC’s indebtedness on the Notes;

WHEREAS, pursuant to the RSA, the Noteholders have directed BOKF to seek a stay
of this action brought on their behalf;

WHEREAS, CEC agrees that a stay of this action is appropriate;    

BOKF AND CEC HEREBY STIPULATE, by and through their respective attorneys of
record, subject to Court approval, that this action shall be stayed until
further



--------------------------------------------------------------------------------

agreement of the parties to this action or Order of the Court; provided,
however, that BOKF shall not be stayed from asserting claims or causes of action
that may be subject to a statute of limitations or similar defense and are not
subject to a tolling agreement reasonably satisfactory to BOKF, CEC, and the
Consenting Second Lien Creditors (as defined in the RSA).

[Signature Pages Follow]



--------------------------------------------------------------------------------

Dated: New York, New York

   [            ], 2016

 

 

ARENT FOX PLLC Andrew I. Silfen Michael S. Cryan Mark A. Angelov Arent Fox PLLC
1675 Broadway New York, NY 10019 Telephone: (212) 484-3903 Facsimile: (212)
484-3990 -and- Ralph A. Taylor, Jr. (admitted pro hac vice) Jackson D. Toof
(admitted pro hac vice) ARENT FOX LLP 1717 K Street, N.W. Washington, D.C. 20006
Tel: (202) 857-6000 Fax: (202) 857-6395 Attorneys for Plaintiff BOKF, N.A.,
solely in its capacity as successor Indenture Trustee under the Indenture



--------------------------------------------------------------------------------

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP By:  

 

Lewis R. Clayton (lclayton@paulweiss.com) Michael E. Gertzman
(mgertzman@paulweiss.com) Jonathan H. Hurwitz (jhurwitz@paulweiss.com) 1285
Avenue of the Americas New York, New York 10019-6064 Tel:   (212) 373-3000 Fax:
  (212) 757-3990 -and- FRIEDMAN KAPLAN SEILER & ADELMAN LLP Eric Seiler
(eseiler@fklaw.com) Philippe Adler (padler@fklaw.com) Jason C. Rubinstein
(jrubinstein@fklaw.com) 7 Times Square New York, NY 10036-6516 Tel: (212)
833-1100 Fax: (212) 833-1250 Attorneys for Defendant Caesars Entertainment
Corporation

IT IS SO ORDERED this      day of             , 2016

 

 

Hon. Jed S. Rakoff, U.S.D.J.



--------------------------------------------------------------------------------

Instruction Letter for 10% Second-Priority Senior Secured Notes due 2018

Wilmington Savings Fund Society, FSB

500 Delaware Avenue

Wilmington, DE 19801

Telephone: (302) 888-7420

Facsimile: (302) 421-9137

Attn: Patrick J. Healy, VP and Director

Reference is made to the Indenture, dated as of April 15, 2009, between CEOC,
CEC, and the applicable 10.00% Second Lien Notes Indenture Trustee, providing
for the issuance of 10.00% Second-Priority Senior Secured Notes due 2018 (the
“Notes”), as amended, amended and restated, supplemented, or otherwise modified
from time to time (the “Indenture”). Pursuant to Section 6.05 of the Indenture,
the undersigned, constituting holders (collectively, the “Majority Holders”) of
a majority in principal amount of outstanding Notes, hereby direct you, solely
in your capacity as successor trustee under the Indenture (solely in such
capacity, “you”): (a) to execute and file a stipulation substantially in the
form of the stipulation annexed as an exhibit hereto (the “Stipulation”)
providing for a stay of the prosecution of the case titled Wilmington Savings
Fund Society, FSB, solely in its capacity as successor Indenture Trustee for the
10% Second-Priority Senior Secured Notes due 2018, on behalf of itself and
derivatively on behalf of Caesars Entertainment Operating Company, Inc. v.
Caesars Entertainment Corporation, et. al., Case No. 10004-VCG (Del. Ch.) (the
“WSFS Case”); and (b) to discontinue the prosecution of the WSFS Case, except as
may be necessary or appropriate to seek approval of the Stipulation or to assert
claims or causes of action that may be subject to a statute of limitations or
similar defense and are not subject to a tolling agreement reasonably
satisfactory to the you, holders of a majority in principal amount of
outstanding Notes, and the defendants in the WSFS Case.

Certain, but not all, of the Majority Holders that are signatories below may
have previously provided directions (the “Previous Directions”) to you
regarding, inter alia, prosecution of the WSFS Case. For the sake of clarity,
the directions stated in this letter, upon delivery to you by the Majority
Holders, shall constitute additional directions to you. In addition, this letter
shall constitute a revocation of any Previous Directions given to you pursuant
to any other direction letter or agreement, to the fullest extent the directions
herein are inconsistent therewith.

Each undersigned holder hereby represents, warrants and certifies that, as of
the date hereof, (i) such holder is either (A) the sole beneficial owner of the
principal amount of Notes set forth below its signature hereto, or (B) has sole
investment or voting discretion with respect to the principal amount of Notes
set forth below its signature hereto and has the power and authority to bind the
beneficial owner(s) of such Notes to the terms of this letter, (ii) such holder
has full power and authority to act on behalf of, vote, and consent to matters
concerning such Notes, (iii) this letter has been duly authorized, executed and
delivered by an authorized officer or director thereof, and (iv) the Trustee has
not provided any advice to such holder regarding this letter or any direction
contained herein.



--------------------------------------------------------------------------------

This letter may be executed in one or more counterparts, each of which, when so
executed, shall constitute the same instrument and the counterparts may be
delivered by facsimile transmission or by electronic mail in portable document
format (.pdf).

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

Noteholder                                           , By:  

 

  Name:   Title:

Address:  

 

 

 

 

 

Principal Amount of Notes held: ($)             



--------------------------------------------------------------------------------

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

 

         x   

WILMINGTON SAVINGS FUND

SOCIETY, FSB, solely in its

capacity as successor Indenture

Trustee for the 10% Second-

Priority Senior Secured Notes due

2018, on behalf of itself and

derivatively on behalf of

CAESARS ENTERTAINMENT

OPERATING COMPANY, INC.,

 

Plaintiff,

 

vs.

 

CAESARS ENTERTAINMENT

CORPORATION, et. al.,

 

Defendants,

 

and

 

CAESARS ENTERTAINMENT

OPERATING COMPANY, INC.,

 

Nominal Defendant.

   )       )       )       )       )       )       )    C.A. No. 10004-VCG    )
      )       )       )       )       )       )       )       )       )       )
      )       )       )       )       x   

 

     

STIPULATION AND [PROPOSED] ORDER

WHEREAS, Plaintiff Wilmington Savings Fund Society, FSB, in its capacity as
successor Indenture Trustee for the Notes (“WSFS”) brings this action on behalf
of the holders (the “Noteholders”) of Caesars Entertainment Operating Company’s
(“CEOC”) 10% Second-Priority Senior Secured Notes due 2018 (the “Notes”);



--------------------------------------------------------------------------------

WHEREAS, on [            ], 2016, Defendant Caesars Entertainment Corporation
(“CEC”), CEOC, and certain Noteholders collectively holding in excess of 50.1%
of the outstanding Notes entered into a Restructuring Support and Forbearance
Agreement (“RSA”) respecting CEOC’s indebtedness on the Notes;

WHEREAS, pursuant to the RSA, the Noteholders have directed WSFS to seek a stay
of this action brought on their behalf;

WHEREAS, CEC agrees that a stay of this action is appropriate;

WSFS AND CEC HEREBY STIPULATE, by and through their respective attorneys of
record, subject to Court approval, that this action shall be stayed until
further agreement of the parties to this action or Order of the Court; provided,
however, that WSFS shall not be stayed from asserting claims or causes of action
that may be subject to a statute of limitations or similar defense and are not
subject to a tolling agreement reasonably satisfactory to WSFS, CEC, and the
Consenting Second Lien Creditors (as defined in the RSA).

Dated: [            ], 2016

 

 

Martin S. Lessner, Esq. (No. 3109) Richard J. Thomas (No. 5073) YOUNG CONAWAY
STARGATT & TAYLOR, LLP Rodney Square 1000 North King Street Wilmington, Delaware
19801



--------------------------------------------------------------------------------

Tel.: (302) 571-6698 Fax: (302) 576-3309 mlessner@ycst.com RJThomas@ycst.com
Attorneys for Plaintiff Wilmington Savings Fund Society, FSB, solely in its
capacity as successor Indenture Trustee for the 10% Second Priority Senior
Secured Notes due 2018

Of Counsel:

Bruce Bennett

Geoffrey S. Stewart

Sidney P. Levinson

Joshua M. Mester

JONES DAY

555 South Flower Street, 50th Floor

Los Angeles, CA 9007

-and-

James S. Carr

Eric R. Wilson

David Zalman

KELLEY DRYE & WARREN LLP

101 Park Avenue

New York, NY 10178



--------------------------------------------------------------------------------

 

Kenneth J. Nachbar (#2067) William M. Lafferty (#2755) John P. DiTomo (#4850)
Lindsay M. Kwoka (#5772) MORRIS, NICHOLS, ARSHT & TUNNELL LLP 1201 North Market
Street Wilmington, DE 19801 (302) 658-9200 Attorneys for Defendant Caesars
Entertainment Corporation

Of Counsel:

Eric Seiler

Philippe Adler

Jason C. Rubinstein

Christopher M. Colorado

FRIEDMAN KAPLAN

SEILER & ADELMAN LLP

7 Times Square

New York, NY 10036-6516

(201) 833-1100

IT IS SO ORDERED this      day of             , 2016.

 

    Vice Chancellor Sam Glasscock III



--------------------------------------------------------------------------------

Exhibit E

Transfer Agreement

PROVISION FOR TRANSFER AGREEMENT

The undersigned (“Transferee”) (a) hereby acknowledges that it has read and
understands the Restructuring Support and Forbearance Agreement, dated as of
                         (the “Agreement”),1 by and among the Caesars Parties
and each of the Consenting Second Lien Creditors party thereto, (b) desires to
acquire the Claims described below (the “Transferred Claims”) from one of the
Restructuring Support Parties (the “Transferor”) and (c) hereby irrevocably
agrees to be bound by the terms and conditions of the Agreement to the same
extent Transferor was thereby bound with respect to the Transferred Claims, and
shall be deemed a Consenting Second Lien Creditor for all purposes under the
Agreement.

The Transferee hereby specifically and irrevocably agrees (i) to be bound by the
terms and conditions of the [Credit Agreement / First Lien Indentures / Second
Lien Indentures] and the Agreement, to the same extent applicable to the
Transferred Claims, (ii) to be bound by the vote of the Transferor if cast prior
to the effectiveness of the transfer of the Transferred Claims, except as
otherwise provided in the Agreement and (iii) that each of the Parties shall be
an express third-party beneficiary of this Provision for Transfer Agreement and
shall have the same recourse against the Transferee under the Agreement as such
Party would have had against the Transferor with respect to the Transferred
Claims.

Date Executed:                     ,

 

 

Print name of Transferee

 

Name:   Title:   Address:  

 

 

 

Attention:  

 

Telephone:  

 

Facsimile:  

 

 

1  Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------

Principal Amount Held

 

Claim

   Amount                    



--------------------------------------------------------------------------------

EXHIBIT F

Amended New CEC Convertible Notes Term Sheet



--------------------------------------------------------------------------------

$1.0 billion Convertible Notes

Summary of Principal Terms

 

Description:    $1,000,000,000 principal amount of 5.00% Convertible Senior
Notes, which may be increased to $1,250,000,000 at the option of CEC (the
“Notes” or “notes”). Issuer:    Caesars Entertainment Corporation (“New CEC”)
(NASDAQ: CZR). Maturity:    The seventh anniversary unless earlier purchased or
converted. All references herein to the anniversaries shall be from the date of
the issue of the Notes. Interest:    5.00% interest per annum and payable
semi-annually in arrears. At the option of New CEC, interest on the Notes may be
paid all or partially in cash or in-kind by increasing the principal amount of
the Notes. Ranking:   

The notes will be New CEC’s senior unsecured obligations and will rank equally
with all of New CEC’s existing and future senior unsecured indebtedness.

 

The notes will be effectively subordinated to all of New CEC’s existing and
future secured indebtedness and all existing and future liabilities of its
subsidiaries.

Conversion:   

Holders may convert the Notes at their option at any time prior to the close of
business on the business day immediately preceding the six and half year
anniversary but only under the following circumstances:

 

•       during any fiscal quarter (and only during such fiscal quarter)
commencing after the date of issue of the Notes, if the last reported sale price
of New CEC’s common stock for at least 20 trading days (whether or not
consecutive) during the period of 30 consecutive trading days ending on the last
trading day of the immediately preceding fiscal quarter is greater than or equal
to 125% of the conversion price (as defined below) for the Notes on each
applicable trading day;

 

•       during the five consecutive business day period after any five
consecutive trading day period ( the “measurement period”) in which the trading
price per $1,000 principal amount of the Notes for each trading day of such
measurement period was less than 98% of the product of the last reported sale
price of CEC’s common stock and the conversion rate for the Notes on each such
trading day;

 

•       upon New CEC giving a notice of optional redemption pursuant to
“Redemption of Notes at New CEC’s Option”; or

 

•       upon the occurrence of certain specified corporate events.

 

On or after the six and half year anniversary, until the close of business on
the second scheduled trading day immediately preceding the maturity date of the
Notes, holders may convert their notes at any time, regardless of the foregoing
circumstances.

 

The notes will be convertible into shares of New CEC’s common stock, par value
$0.01 per share (the “shares”), based on an initial conversion rate, subject

 

- 2 -



--------------------------------------------------------------------------------

  

to adjustment as described under “Anti-Dilution Protection” below, so that
holders of the notes would receive a number of shares equal to 12.195% of New
CEC’s fully diluted outstanding shares (assuming $1,000,000,000 of principal
amount of Notes) on the Effective Date (i.e., 12.195% of (i) the shares
outstanding at time of emergence (inclusive of shares issued in any New CEC
Capital Raise) plus (ii) the shares that would be issued as part of the
conversion) (subject to adjustment, the “conversion rate” and $1,000 divided by
the applicable conversion rate, the “conversion price”).

 

Holders will not receive any additional payment representing accrued and unpaid
interest, if any, upon conversion of a Note, except in limited circumstances
(including in the case where Notes are submitted for conversion after the close
of business on a regular record date for the payment of interest, but prior to
the open of business on the immediately following interest payment date).
Instead, interest will be deemed to be paid by the consideration delivered to
holders upon conversion of a note.

Settlement upon Conversion:   

Upon conversion, including by operation of the “Mandatory Conversion” provisions
described below, New CEC will pay or deliver, as the case may be, either cash,
shares of its common stock or a combination of cash and shares of its common
stock, at New CEC’s election; provided, however, that in the event the
conversion limits referred to below under “Conversion Limits” would limit a
Holder’s ability to receive the full number of shares of common stock issuable
upon conversion of such Holder’s Notes, such Holder shall have the right to
require New CEC satisfy its conversion obligation by delivery of (i) an amount
in cash equal to the sum of the daily conversion values over the conversion
period (as defined below) of shares of common stock which if issued to the
Holder upon conversion would cause the Holder to exceed the applicable
conversion limit plus (ii) with respect to balance of the shares otherwise
issuable upon conversion of such Holder’s Notes, either cash, shares of its
common stock or a combination of cash and shares of its common stock, at New
CEC’s election. If New CEC satisfies its conversion obligation solely in cash or
through payment and delivery, as the case may be, of a combination of cash and
shares of its common stock, the amount of cash and shares of common stock, if
any, due upon conversion will be based on a “daily conversion value” (as
described below) calculated for each trading day in a 20 trading-day conversion
period (as described below).

 

“Daily conversion value” shall mean, with respect to any note as to which cash
settlement or combination settlement is applicable, for each of the 20
consecutive trading days during the conversion period, one-twentieth (1/20th) of
the product of (i) the applicable conversion rate on such trading day and (ii)
the daily Volume Weighted Average Price of New CEC’s common stock on such
trading day.

 

“Conversion period” shall mean, with respect to any note as to which cash
settlement or combination settlement is applicable, the 20 consecutive
trading-day period beginning on, and including, the third trading day
immediately following the related conversion date, except that conversion period
means, with respect to any conversion date occurring during the final conversion
period, the 20 consecutive trading-day period beginning on, and including, the
22nd scheduled trading day prior to the maturity date.

 

- 3 -



--------------------------------------------------------------------------------

   “Final conversion period” shall mean the period beginning on the 25th
scheduled trading prior to the maturity date and ending at 5:00 p.m., New York
City time, on the second scheduled trading day immediately prior to the maturity
date. Mandatory Conversion:    On or after fourth anniversary, New CEC shall
have the right at any time to cause the holders of the Notes to convert all of
the holders’ notes into a number of shares of common stock equal to the
conversion ratio then in effect on the mandatory conversion date if the last
reported sale price of New CEC’s common stock for at least 20 trading days
(whether or not consecutive) during the period of 30 consecutive trading days
ending on the trading day prior to the date the notice of mandatory conversion
is given to holders (and on such trading day) is greater than or equal to 125%
of the conversion price for the Notes on each applicable trading day. The
mandatory conversion date shall be not more than 60 days following a mandatory
conversion notice. Fundamental Change Make-Whole Premium:   

If certain make-whole “fundamental changes” (to be defined in a customary manner
including in respect of receipt of listed securities) occur, in certain
circumstances New CEC will pay a fundamental change make-whole premium on notes
converted in connection with such make-whole fundamental change by increasing
the conversion rate on such notes.

 

The amount of the fundamental change make-whole premium, if any, will be based
on the price of New CEC’s common stock and the effective date of the make-whole
fundamental change.

Fundamental Change:    If New CEC undergoes a “fundamental change” (to be
defined in a customary manner including in respect of receipt of listed
securities), subject to certain customary conditions and processes, holders may
require New CEC to purchase for cash all or part of their notes. The fundamental
change purchase price will equal 100% of the principal amount of the Notes to be
purchased, plus accrued and unpaid interest, if any, to, but excluding, the
fundamental change purchase date. Redemption of Notes at CEC’s Option:    Prior
to the third anniversary, New CEC may not redeem the Notes. On or after third
anniversary, New CEC may redeem for cash all or part of the outstanding notes,
but only if the last reported sale price of its common stock for 20 or more
trading days in a period of 30 consecutive trading days ending on the trading
day prior to the date New CEC provides the notice of redemption to holders (and
on such trading day) exceeds 140% of the conversion price in effect on each such
trading day. The redemption price will be equal to the sum of (1) 100% of the
principal amount of the Notes to be redeemed, (2) accrued and unpaid interest,
if any, to, but excluding, the redemption date, and (3) a “make-whole premium,”
payable in cash, equal to the present value (based on a discount rate equal to
the applicable treasury yield plus 50 basis points) of the remaining scheduled
payments of interest that would have been made on the Notes to be redeemed had
such notes remained outstanding from the redemption date to the maturity date
(excluding interest accrued to, but excluding, the redemption date, which is
otherwise paid pursuant to the preceding clause (2)). New CEC must make these
make-whole premium payments (and accrued interest) on all notes called for
redemption on or after the first anniversary but prior to the maturity date,
including notes converted after the date New CEC provides the notice of
redemption but prior to the close of business on the business day immediately
preceding the redemption date.

 

- 4 -



--------------------------------------------------------------------------------

Conversion Limits:    The notes will contain provisions to address any
limitations on stock ownership relating to regulatory or other licensing
requirements; provided such provisions shall not limit the ability of the
holders to ultimately convert all the Notes, including in connection with a
“Mandatory Conversion”. In addition, as contemplated under “Settlement upon
Conversion” above, the conversion limit provisions and settlement mechanics will
allow the Holders to require cash settlement to the extent they would otherwise
be limited in their ability to acquire shares upon conversion due to the
conversion limits. Anti-Dilution Protection:    The notes will have customary
anti-dilution provisions including in connection with a subdivision or
combination of outstanding New CEC common stock, reclassification,
recapitalization, stock split, issuance of rights or warrants, spin-off
transactions, tender offers, distributions or stock or cash dividend. Covenants:
  

The indenture governing the Notes will contain covenants applicable to New CEC
that are customary covenants for high-yield notes consistent with those issued
by Caesars Entertainment Resort Properties, LLC on October 11, 2013, subject to
customary modifications to reflect a holding company high-yield note issuance.

 

Except as provided in the preceding paragraph, neither the Notes nor the
indenture governing the Notes will contain any financial covenants or any
restrictions on the payment of dividends, the incurrence of other indebtedness,
the incurrence of liens or the issuance or repurchase of securities by CEC.

Events of Default:   

If an event of default with respect to the Notes occurs, holders of at least 30%
of the Notes outstanding may, upon satisfaction of certain conditions,
accelerate the principal amount of the Notes plus accrued and unpaid interest.
In addition, the principal amount of the Notes plus accrued and unpaid interest
will automatically become due and payable in the case of certain types of
bankruptcy or insolvency events of default involving New CEC.

MFN:

   If New CEC issues any other convertible notes as part of the Restructuring to
any creditors of CEOC and such convertible notes have terms that in the
aggregate are more favorable than the terms of the Notes, then the Notes shall
have the benefit of such terms. Registration:    The issuance of the Notes and
the shares issuable upon conversion of the Notes shall be exempt from the
registration requirements of the securities laws as a result of Section 1145 of
the Bankruptcy Code. Registration Rights:    None. Governing Law:    New York.

 

- 5 -